NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NOS. A-3545-19
                                                                 A-3554-19

IN THE MATTER OF THE
ADOPTION OF AMENDMENTS
TO N.J.A.C. 7:9B.
____________________________

                Argued May 18, 2022 – Decided July 20, 2022

                Before Judges Hoffman, Whipple and Geiger.

                On appeal from the New Jersey Department of
                Environmental Protection.

                George J. Tyler and Margaret B. Carmeli argued the
                cause for appellant Raritan Township Municipal
                Utilities Authority in A-3545-19 (Law Office of
                George J. Tyler, PC and Offit Kurman, attorneys;
                George J. Tyler, of counsel and on the briefs; Margaret
                B. Carmeli and Matthew J. Krantz, on the briefs).

                Michael J. Gross argued the cause for appellants
                Township of Raritan and Hunterdon County in A-3554-
                19 (Giordano, Halleran & Ciesla, attorneys; Michael J.
                Gross, Paul H. Schneider, David J. Miller and Linda M.
                Lee, on the briefs).

                David A. Tuason, Assistant Attorney General, argued
                the cause for respondent New Jersey Department of
                Environmental Protection (Matthew J. Platkin, Acting
            Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; David A.
            Tuason, on the brief).

            Neil Yoskin argued the cause for amici curiae New
            Jersey Business & Industry Association, The New
            Jersey Chapter of NAIOP, The Commercial Real Estate
            Development Association, New Jersey Builders
            Association, and National Association of Home
            Builders (Cullen and Dykman, LLP, attorneys; Neil
            Yoskin, of counsel and on the briefs; Amie Kalac, on
            the briefs).

            William D. Bittinger argued the cause for amici curiae,
            Raritan Headwaters Association, The Watershed
            Institute and New Jersey Highlands Coalition (Eastern
            Environmental Law Center, attorneys; William D.
            Bittinger and Daniel Greenhouse, on the brief).

            Lewis Goldshore argued the cause for amicus curiae
            New Jersey Farm Bureau.

            Diane Alexander argued the cause for amicus curiae
            Borough of Flemington (Maraziti Falcon, LLP,
            attorney; Diane Alexander, on the brief).

PER CURIAM

      These consolidated appeals challenge the adoption of amendments to the

Surface Water Quality Standards (SWQS), N.J.A.C. 7:9B-1.4 and 1.15,

upgrading the designation of approximately 600 river miles of the South Branch

Raritan River and its tributaries to Category One (C1) antidegradation status by

respondent New Jersey Department of Environmental Protection (DEP or the


                                                                          A-3545-19
                                       2
Department). C1 designated waters are protected against measurable change to

existing water quality because of their exceptional ecological significance,

among other reasons. To maintain existing water quality, the C1 antidegradation

designation imposes restrictions on properties adjacent to the designated

waterways, including restricting development and establishment of sewer

service in a 300-foot riparian zone adjacent to C1 waters. C1 designation also

restricts expansion of existing wastewater treatment plants that discharge

directly into, or upstream from, C1 waters. We affirm.

      The Raritan Township Municipal Utilities Authority (RTMUA), appellant

in No. A-3545-19, operates a wastewater treatment facility that discharges into

the South Branch Raritan River, just upstream of a waterbody segment subject

to the C1 upgrade. The Township of Raritan (Township) and Hunterdon County

(County), appellants in No. A-3554-19, have multiple surface waterbodies

subject to the C1 upgrade located within their geographical boundaries and are

thereby affected by the riparian zone restrictions. As customers of RTMUA's

wastewater treatment facility, they are affected by the expansion restrictions

placed upon that facility.

      Collectively, appellants contend that the DEP's adoption of the

amendments, specifically its amendment of N.J.A.C. 7:9B-1.15, was


                                                                         A-3545-19
                                      3
procedurally flawed and violated the Administrative Procedure Act (APA),

N.J.S.A. 52:14B-1 to -15. Also, RTMUA contends that the C1 antidegradation

designation for the South Branch Raritan River (Three Bridges) waterbody

segment (Three Bridges Segment) is arbitrary, capricious, and unreasonable

because it is not supported by sufficient scientific data. Ten amici curiae have

respectively voiced support for the positions taken by appellants or the DEP.

      At issue in these appeals is whether the DEP substantially complied with

the procedural requirements for rulemaking under the APA in amending

N.J.A.C. 7:9B, and whether the C1 antidegradation designation for the Three

Bridges Segment is supported by substantial credible evidence in the record.

      We first describe the relevant procedural history. On March 4, 2019, the

DEP proposed amendments to the SWQS at N.J.A.C. 7:9B-1.4 and 1.15, "to

upgrade 749 river miles to Category One (C1) antidegradation designation based

on exceptional ecological significance and exceptional fisheries resource ." 51

N.J.R. 308(a) (proposed Mar. 4, 2019). On April 8, 2019, the DEP held a public

hearing on its proposal. In response to requests from appellants and others, the

DEP extended the May 3, 2019, deadline for submission of public comments to

June 3, 2019.




                                                                          A-3545-19
                                       4
      On March 4, 2020, the DEP adopted the proposed amendments "with non-

substantial changes," reducing the river miles subject to the upgraded C1

antidegradation designation from about 749 to approximately 600, after

reviewing more recent data. 52 N.J.R. 711(a) (proposed Apr. 6, 2020). On April

6, 2020, the DEP published a notice of adoption of the amendments in the New

Jersey Register. Ibid.

      On May 19, 2020, RTMUA filed a notice of appeal challenging the rule

adoption. The following day, the Township and County jointly filed a notice of

appeal challenging the rule adoption.     We granted the DEP's motion to

consolidate the appeals.

      We granted motions by the New Jersey Business & Industry Association

(NJBIA), New Jersey Chapter of NAIOP, Commercial Real Estate Development

Association, New Jersey Builders Association (NJBA), National Association of

Home Builders (collectively the Business amici curiae), as well as the New

Jersey Farm Bureau and the Borough of Flemington (Flemington) to appear as

amici curiae.

      We also granted motions by Raritan Headwaters Association (RHA), The

Watershed Institute, and New Jersey Highlands Coalition (collectively the

Environmental amici curiae) to appear as amici curiae.


                                                                        A-3545-19
                                      5
      The Statutory and Regulatory Background

      The DEP is authorized by statute "to 'formulate comprehensive policies

for the conservation of the natural resources of the State [and] the promotion of

environmental protection[.]'" In re N.J.A.C. 7:15-5.24(b), 420 N.J. Super. 552,

558 (App. Div. 2011) (first alteration in original) (quoting N.J.S.A. 13:1D-9).

To understand the significance of the DEP's amendment of the SWQS and

appellants' contentions in their proper context, we review the Clean Water Act

(CWA), 33 U.S.C. §§ 1251 to 1389, along with two state laws implementing

CWA mandates: the Water Pollution Control Act (WPCA), N.J.S.A. 58:10A-1

to -73, and the Water Quality Planning Act (WQPA), N.J.S.A 58:11A-1 to -16.

      The Clean Water Act

      "The overriding goal of the Clean Water Act 'is to restore and maintain

the chemical, physical, and biological integrity of the Nation's waters.'" In re

Issuance of Permit by Dep't of Env't Prot. to Ciba-Geigy Corp., 120 N.J. 164,

174 (1990) (quoting 33 U.S.C. § 1251(a)). "Under the Clean Water Act (CWA),

the discharge of pollutants is illegal." Del. Riverkeeper Network v. N.J. Dep't

of Env't Prot., 463 N.J. Super. 96, 106 (App. Div. 2020) (citing 33 U.S.C. §

1311). The United States Environmental Protection Agency (EPA) is charged

with enforcing the CWA. However, the CWA allows "EPA-approved" states,


                                                                           A-3545-19
                                       6
including New Jersey, to "issue permits exempting a discharge from this

prohibition" so long as water quality standards are maintained. Ibid. "[S]tate-

based water quality standards," such as SWQS, "are one of two 'water quality

measures' required by" the CWA. In re Freshwater Wetlands Prot. Act Rules,

180 N.J. 415, 436 (2004). As explained by the Court:

            "Effluent limitations" are promulgated by the EPA and
            restrict the quantities, rates, and concentrations of
            specified substances which are discharged from point
            sources. "[W]ater quality standards" are, in general,
            promulgated by the States and establish the desired
            condition of a waterway. These standards supplement
            effluent limitations "so that numerous point sources,
            despite individual compliance with effluent limitations,
            may be further regulated to prevent water quality from
            falling below acceptable levels."

            [Ibid. (alteration in original) (citations omitted)
            (quoting Arkansas v. Oklahoma, 503 U.S. 91, 101
            (1992)).]

      "Individual states are given primary responsibility for developing and

adopting [SWQS]" while the EPA "oversee[s] and approv[es] state water quality

standards." 51 N.J.R. at 340. The DEP notes the EPA's July 29, 2020 approval

of the amendments at issue. 1 The EPA's approval is not disputed by appellants



1
    See Water Quality Standards Regulations: New Jersey, U.S. EPA,
https://www.epa.gov/wqs-tech/water-quality-standards-regulations-new-jersey
(June 17, 2022).
                                                                         A-3545-19
                                       7
or amici. We take judicial notice of the approval pursuant to N.J.R.E. 201(a)

and N.J.R.E. 202(b). See Biunno, Weissbard & Zegas, Current N.J. Rules of

Evidence, cmt. 7 on N.J.R.E. 201 (2021-2022) (noting that regulations and

determinations of all federal agencies are judicially noticeable under N.J.R.E.

201(a)).

      The Water Pollution Control Act & Water Quality Planning Act

      The DEP promulgates SWQS, N.J.A.C. 7:9B-1.1 to -15, pursuant to the

WPCA and WQPA, which were enacted to restore, enhance, and maintain the

State's water quality in accordance with the federal mandate. N.J.S.A. 58:10A-

2; N.J.S.A. 58:11A-2; Vi-Concrete Co. v. N.J. Dep't of Env't Prot., 115 N.J. 1,

7 (1989); N.J. Builders Ass'n v. Fenske, 249 N.J. Super. 60, 63-65 (App. Div.

1991) (discussing the 1977 enactment of WPCA and WQPA).

      The WPCA "provides for restoration, enhancement and maintenance of

the State's waters . . . and set[s] up administrative controls respecting various

treatment facilities." In re N.J.A.C. 7:15-5.24(b), 420 N.J. Super. at 558 (second

alteration in original) (quoting Fenske, 249 N.J. Super. at 64). Consistent with

CWA mandates, the WPCA "makes unlawful the discharge of any pollutant into

the State's surface or ground waters without either a valid New Jersey Pollutant

Discharge Elimination System (NJPDES) permit or an exemption from the


                                                                            A-3545-19
                                        8
permit requirement." In re NJPDES Permit No. NJ0025241, 185 N.J. 474, 478

(2006) (citing N.J.S.A. 58:10A-6(a)). NJPDES permit holders must "achieve

effluent limitations . . . as may be necessary to meet water quality standard s[.]"

N.J.S.A. 58:10A-6(f)(1).

      In turn, the WQPA "provides for the restoration and maintenance of water

quality in this State, including a planning process to control and maintain water

quality." In re N.J.A.C. 7:15-5.24(b), 420 N.J. Super. at 558. As part of that

planning process, the DEP is required to "[d]evelop a statewide implementation

strategy to achieve the water quality standards," which includes:         "(1) the

determination of effluent limitations and schedules of compliance at least as

stringent as those required by" federal law and "(2) the determination of the total

maximum daily load for pollutants necessary to meet the water quality

standards[.]" N.J.S.A. 58:11A-7(c).

      The Surface Water Quality Standards

      To achieve these laudable goals, the DEP has adopted comprehensive

surface water quality standards. The DEP "set[s] water quality standards by first

assigning a 'use' to a navigable body of water, such as propagation of fish or

recreational purposes, and then developing criteria to protect that use and ensure

that higher quality waters do not degrade to the minimally accepted standard."


                                                                             A-3545-19
                                        9
Del. Riverkeeper, 463 N.J. Super. at 106. Accordingly, the SWQS "set forth

designated uses, use classifications, and water quality criteria for the State's

waters based upon such uses" as well as "the Department's policies concerning

these uses, classifications and criteria." N.J.A.C. 7:9B-1.4.

      The use classifications include FW1 (freshwaters "not subject to any man-

made wastewater discharges") and FW2 ("all other freshwaters, except

Pinelands waters"). 51 N.J.R. at 309; see also N.J.A.C. 7:9B-1.4 (defining the

use classifications). The Three Bridges Segment is classified as FW2. 51 N.J.R.

at 324. The designated uses in FW2 waters are:

            1. Maintenance, migration and propagation of the
            natural and established biota;

            2. Primary contact recreation;

            3. Industrial and agricultural water supply;

            4. Public potable water supply after conventional
            filtration treatment . . . and disinfection; and

            5. Any other reasonable uses.

            [N.J.A.C. 7:9B-1.12(c).]

      The surface water quality criteria for FW2 waters, generally expressed as

maximum concentration limits for specific pollutants, are set forth in N.J.A.C.

7:9B-1.14(d) through (f). "Water quality criteria specify the acceptable levels


                                                                          A-3545-19
                                       10
of individual pollutants that, if met, will generally protect the designated use of

the water." 51 N.J.R. at 317.

      The DEP's "Division of Water Monitoring and Standards collects water

samples at monitoring stations located throughout the State and compares these

monitoring results with the adopted water quality criteria as described in the

Integrated Water Quality Monitoring and Assessment Methods Document."

Ibid. It "publishes its findings in the Integrated Water Quality Monitoring and

Assessment Report" (Integrated Report). Ibid. "If monitoring and assessment

indicate that a waterbody is impaired by one or more pollutants, it is placed on

the Impaired Waters List, also known as the 303(d) List." Ibid. The DEP "is

required to develop a strategy" for impaired waterbodies "that will lead to

attainment of water quality criteria." Ibid. The 303(d) List is published as part

of the Integrated Report. 52 N.J.R. 1971(a) (Oct. 19, 2020).

      Additionally, as mandated by the CWA, "the SWQS establish

antidegradation policies for all intrastate surface waters" to protect and maintain

water quality as detailed at N.J.A.C. 7:9B-1.5(d). 51 N.J.R. at 309; see In re

Freshwater Wetlands Prot. Act, 180 N.J. at 438; Ciba-Geigy, 120 N.J. at 176-77

(discussing the antidegradation policies). "[T]he State antidegradation policy




                                                                             A-3545-19
                                       11
must be at least as stringent as the federal program, and is subject to EPA

approval." In re Freshwater Wetlands Prot. Act, 180 N.J. at 437.

      "There are three tiers of antidegradation designations: Outstanding

national resource waters (ONRW), Category One (C1) waters, and Category

Two (C2) waters," which are defined in N.J.A.C. 7:9B-1.4. 51 N.J.R. at 309.

At issue in this appeal is the C1 antidegradation designation of the subject

waterways and its ramifications.

      "Category One waters are protected from any measurable change to

existing water quality because of their exceptional ecological significance,"

among other reasons. Ibid.; see N.J.A.C. 7:9B-1.5(d)(2)(iii) (discussing C1

antidegradation policy). "Exceptional ecological significance" is defined as:

            1. Waterbodies with suitable habitat verified by the
            Department to support Bog Turtle, Brook Floater,
            Dwarf Wedgemussel, Eastern Pondmussel, Eastern
            Lampmussel, Green Floater, and/or Triangle Floater
            and documented occurrence(s) of at least one of these
            species verified by the Department for inclusion in the
            Biotics database; or

            2. A waterbody supporting an exceptional aquatic
            community as demonstrated by a nonimpaired benthic
            macroinvertebrate community as measured by the
            Department's Rapid Bioassessment Protocol (see
            http://www.state.nj.us/dep/wms/bfbm/rbpinfo.html)
            and at least two of the following factors:



                                                                          A-3545-19
                                      12
                   i. Optimal habitat as measured by the
            Department's Stream Habitat Assessment (see
            http://www.state.nj.us/dep/wms/bfbm/rbpinfo.html);

                   ii. Excellent fish community as measured by the
            Fish Index of Biotic Integrity [FIBI] (see
            http://www.state.nj.us/dep/wms/bfbm/fishbi.html);

                  iii. Water quality data that demonstrates
            compliance with aquatic life criteria pursuant to
            N.J.A.C. 7:9B-1.14(d) for dissolved oxygen,
            temperature, total phosphorus, and total suspended
            solids; or

                   iv. Impervious surface that is:

                          (1) Less than two percent for a HUC 14 [2]
                   of less than five square miles; or

                          (2) Less than or equal to [ten] percent for a
                   HUC 14 of greater than or equal to five square
                   miles.

            [N.J.A.C. 7:9B-1.4.]

      Overview of the Proposal

      The DEP's rule proposal began with a summary statement that explained

the purpose of amending the SWQS set forth in N.J.A.C. 7:9B was to upgrade

749 river miles to a C1 antidegradation designation based on exceptional



2
  "HUC 14" stands for "hydrologic unit code 14." N.J.A.C. 7:9B-1.4. It "means
the drainage area for a particular receiving surface water body, also known as a
subwatershed, . . . delineated . . . by the United States Geological Survey." Ibid.
                                                                             A-3545-19
                                       13
ecological significance and/or exceptional fisheries resources. 51 N.J.R. at 309.

Appellants challenge the claimed exceptional ecological significance of the

waterbody segment at issue. Prior to its publication, the DEP presented the

proposal to stakeholders including "representatives from environmental groups,

regulated entities, municipal and county planning boards, academia, and Federal

regulators," at a meeting in January 2019. Ibid.

      The proposal highlighted the significance of the C1 antidegradation

designation. Ibid. It explained that "[i]t is generally more cost effective to

prevent degradation through water quality protections, such as upgrading waters

to Category One designations, than to restore the waters after they become

degraded," because restoration of surface waters "is a difficult, time consuming,

and expensive process." Ibid.

      Next, the proposal identified and described "[t]he waters proposed for

upgrade and the basis for [the] upgrade[.]" Ibid. The narrative descriptions of

the waterbody segments contained "locally familiar" place names "extracted

from the United States Geographical Survey (USGS) topographic maps" and

were "shown in the rule text in parenthesis to aid the user in identifying the

referenced waterbody." 51 N.J.R. at 309-37. The proposal also contained tables

listing each waterbody segment, its length in river miles, and identified the


                                                                           A-3545-19
                                      14
municipalities, counties, and wastewater discharge facilities potentially affected

by the C1 upgrade. 51 N.J.R. at 310-37.

       The proposal stated that mapping information for the affected waterways

was available "as a Geographic Information System (GIS) coverage at

https://www.nj.gov/dep/gis" and that "a digitized version of proposed stream

segments       can     be     seen      in     an     interactive     map        at

https://www.state.nj.us/dep/wms/bears/swqs-rules.htm." 51 N.J.R. at 309-10.3

The March 2019 interactive map, titled "2019 Proposed Category One Water,"

permitted the public to click on five regions, including the Raritan region, to

launch region-specific maps. 4 The region-specific map of the Raritan region

depicts existing C1 waters in pink, proposed C1 waters in dark blue, and all

other existing waters in light blue. It includes municipal and county boundary

lines but lacks street names or landmarks. From there, clicking on the "S Branch

Raritan River" link on the Raritan region map launches another map offering a



3
   "The GIS system is computer-based and uses digital mapping information."
In re N.J.A.C. 7:15-5.24(b), 420 N.J. Super. at 561 n.1. It depicts features such
as land use and land cover, roads, streams, and wetland coverages, which are
"stored independently as a separate coverage or layer." Ibid. The GIS data is
accessed through the NJ-GeoWeb application.
4
    The record includes the March 2019 interactive map and May 2019 maps.


                                                                            A-3545-19
                                       15
closer look at that stream segment depicting the waterways in the colors

described above as well as state and county roads in orange.

      After RTMUA filed requests under the Open Public Records Act (OPRA),

N.J.S.A. 47:1A-1 to -13, the DEP posted more detailed maps on its website

during the public comment period that depicted the HUC 14 watershed boundary

lines, affected tributaries, municipal and county boundaries, roads, and certain

landmarks. 52 N.J.R. at 732. The May 2019 maps color-coded protected

tributaries in green and HUC 14 watershed boundaries in yellow, and included

certain landmarks such as parks and golf courses. Local streets are shown in

light grey but without street names. The parties acknowledge that the May 2019

maps identified the affected tributaries through color coding.

      The proposal included impact statements addressing the following

projected impacts: social, economic, environmental, jobs, agriculture industry,

housing affordability, smart growth development, racial and ethnic community

criminal justice and public safety, along with a federal standards analysis and a

regulatory flexibility analysis. 51 N.J.R. at 338-42. Appellants and amici

challenge the sufficiency of the impact statements. For context, we pause here

to highlight the projected major economic impact.




                                                                           A-3545-19
                                      16
      The Economic Impacts of the C1 Upgrades

      The DEP's economic impact statement indicted that the major economic

impacts of the C1 upgrades necessary to maintain water quality involve: (1)

development restrictions; (2) exclusions from sewer service; and (3) restrictions

on new wastewater treatment plants and existing wastewater treatment plants

that wish to expand their capacity. 51 N.J.R. at 338-39.

      Regarding the development restrictions and related exclusions from sewer

service, the proposal stated:

            The Flood Hazard Area Control Act [FHACA] Rules,
            N.J.A.C. 7:13, and the Water Quality Management
            Planning Rules, N.J.A.C. 7:15, respectively, establish
            and restrict development and/or sewer service for
            development within the 300-foot riparian zone along
            any regulated water designated as a Category One
            water, and all upstream tributaries situated within the
            same HUC-14 watershed of such Category One waters
            . . . . Therefore, the designation of new Category One
            waters . . . will result in additional lands being restricted
            from development and excluded from sewer service.

            [51 N.J.R. at 338.]

      A riparian zone is defined as "the land and vegetation within and adjacent

to a regulated water[.]"        N.J.A.C. 7:13-1.2.   The following activities are

regulated under FHACA rules when undertaken within a riparian zone:

            1. The alteration of topography through excavation,
            grading and/or placement of fill;

                                                                            A-3545-19
                                         17
              2. The clearing, cutting, and/or removal of vegetation
              in a riparian zone. Areas containing vegetation for a
              portion of the year, such as agricultural areas that are
              periodically plowed and cultivated, are considered
              vegetated for the purposes of this chapter;

              3. The creation of impervious surface;

              4. The storage of unsecured material;

              5. The construction, reconstruction, repair, alteration,
              enlargement, elevation, or removal of a structure; and

              6. The conversion of a building into a single-family
              home or duplex, multi-residence building, or critical
              building.

              [N.J.A.C. 7:13-2.4(a).]

        "Any activity within a riparian zone or flood hazard area requires a flood

hazard area approval" through a permitting process conducted pursuant to

FHACA rules. 51 N.J.R. at 339. The DEP acknowledged there are application

costs    associated   with   this   process   for   property   owners    (including

municipalities), and applicants "may have to spend more time and resources

preparing an application" to satisfy heightened requirements aimed at mitigating

"the potential for increased downstream flooding, and the damages to the

environment that can be caused by such flooding." Ibid.

        The DEP maintains that most of the communities surrounding the

proposed C1 waters are already required to use septic systems in place of sewer

                                                                             A-3545-19
                                        18
service pursuant to WQPA planning area requirements.5 51 N.J.R. at 338.

Therefore, "potential economic impacts from the Category One upgrades are

reduced." Ibid. However, the DEP acknowledged that "there has been a recent

interest in developing new sewage treatment plants for discharges to streams or

waterways in order to accommodate properties that are currently discharging

waste to failing septic systems." 51 N.J.R. at 338.

      In that regard, the DEP further acknowledged that "[t]he siting of a new

wastewater treatment plant with an NJPDES permitted surface water discharge

to a proposed Category One water would face significant economic and

engineering challenges to meet the no measurable change [to water quality]

Category One requirement." 51 N.J.R. at 338. This is because such "facilities

may have to provide a higher level of pollutant removal by building additional

treatment units . . . or changing to a treatment technology that can remove more



5
  The WQPA requires "creation of wastewater treatment management planning
areas" and implementation of "areawide waste treatment management plans
within each of the planning areas[.]" In re N.J.A.C. 7:15-5.24(b), 420 N.J.
Super. at 559. Certain planning areas are designated "as sewer service areas" in
which treated wastewater is discharged into surface water or groundwater while
others are designated as areas with "individual subsurface disposal systems
(ISSDSs)," or septic systems, "that discharge directly into groundwater." Id. at
559-60. "All projects and activities affecting water quality must be developed
and conducted in a manner consistent with the areawide plan adopted for that
area." Ibid.
                                                                          A-3545-19
                                      19
pollutants" that could increase both capital and annual operating costs. 51 N.J.R.

at 339.

      Similarly, existing wastewater treatment facilities such as RTMUA, which

propose an "expanded activity that has the potential to lower water quality" will

be required to "include effluent limitations that will ensure that existing water

quality will be maintained" and will face increased capital and annual operating

costs to meet that requirement. 51 N.J.R. at 338-39. The DEP recognized that

"new or increased discharge" into a C1 waterbody "may not be possible in all

situations." 51 N.J.R. at 339.

      The Public Hearing and Comment Period

      Twenty-four people testified at the public hearing on the proposal. The

DEP received 1,753 written comments on the proposal, including comments

from RTMUA, the Township, the County, The Watershed Institute, New Jersey

Highlands Coalition, Flemington, NJBIA, NJBA, New Jersey Chapter of

NAIOP, and New Jersey Farm Bureau. 52 N.J.R. at 712.

      The majority of those who testified supported the amendments, including

representatives from RHA and the New Jersey Highlands Coalition. However,

counsel for RTMUA voiced concerns about "an incomplete administrative

record," which necessitated filing an OPRA request for data upon which the DEP


                                                                            A-3545-19
                                       20
relied, "inadequate time provided for public comment," and "an absence of

meaningful impact assessment."       The NJBIA added that the DEP did not

adequately address the economic impacts associated with the C1 upgrade,

including the 300-foot riparian zone buffers and exclusions from sewer service,

and did not sufficiently involve stakeholders in the rulemaking process.

      Many of the written comments raised similar and overlapping procedural

and substantive objections to the proposal. The major areas of concern were the

proposal did not comply with the APA's procedural requirements, specifically

the requisite notice and impact statements; and the Three Bridges Segment did

not satisfy the regulatory criteria for a C1 antidegradation designation .

      The Three Bridges Segment

      This appeal primarily focuses on the Three Bridges Segment, which

stretches from the County Route 613 bridge on Main Street between Raritan and

Readington Townships, to the confluence of the Neshanic River, including all

tributaries, classified as FW2-NT [non-trout waters] (C1). 51 N.J.R. at 324-25,

331, 347.

      Table E of the proposal indicated that this segment, as initially proposed,

was 33.4 river miles long, located in Somerset and Hunterdon counties, in the

municipalities of Branchburg, Hillsborough, Raritan, and Reading. 51 N.J.R. at


                                                                             A-3545-19
                                       21
331. Table E identified RTMUA as a potentially affected wastewater discharge

facility.6 Ibid. The segment is shown on the DEP's March 2019 interactive map

and May 2019 maps.

      The DEP sought to upgrade this segment to C1 antidegradation

designation upon concluding that it supported "an exceptional aquatic

community" as defined at N.J.A.C. 7:9B-1.4, based on a demonstrated

nonimpaired macroinvertebrate community coupled with an optimal instream

habitat and a low percentage of impervious surface. 51 N.J.R. at 325. As part

of its scientific analysis, the DEP relied upon data it collected as well as data

collected by RHA.

      The Nonimpaired Benthic Macroinvertebrate Community

      The proposal explained that "[t]he biological health of New Jersey's non-

tidal wadeable streams is assessed based upon the resident instream benthic

macroinvertebrate community." 51 N.J.R. at 315. "Benthic macroinvertebrates

are primarily benthic (bottom-dwelling) faunae easily viewed with the naked

eye," including insects, worms, mollusks, and crustaceans.         Ibid.   "Their



6
  Although the County objected to the C1 upgrade of four additional stream
segments during the public comment period, it does not challenge the basis for
those upgrades on appeal. Rather, it contends that the DEP failed to comply
with the APA and thus the amendments in their entirety "must be invalidated ."
                                                                           A-3545-19
                                      22
presence and relative abundance [are] governed by environmental conditions

(which may determine available food supply), and by pollution tolerance levels

of the respective species." Ibid. Since "[s]ampling is relatively easy, requires

few people and inexpensive gear, and has minimal detrimental effect on the

resident biota," benthic macroinvertebrate "assemblages [are] good indicators of

localized conditions." Ibid.

      The DEP's proposal provided a detailed explanation of its methodology

for sampling benthic macroinvertebrates. 51 N.J.R. at 315-16. The samples are

collected pursuant to "Standard Operating Procedures Ambient Biological

Monitoring Using Benthic Macroinvertebrates Field, Lab, and Assessment

Methods" issued by the Bureau of Freshwater and Biological Monitoring, and

"based on guidance as outlined in [the EPA's] Rapid Bioassessment Protocols

(RBP) for Use in Wadeable Streams and Rivers." 51 N.J.R. at 315.

      The samples are scored pursuant to a region-specific, multi-metric index

using guidelines outlined in the RBP. Ibid. The proposal explained the seven

components of the muti-metric index in narrative form and in Tables B and C.

Ibid. To support a C1 upgrade, "the result must indicate a nonimpaired benthic

macroinvertebrate community (full use attainment), which is assessed and

scored as either excellent or good." 51 N.J.R. at 316. Table E showed the DEP


                                                                          A-3545-19
                                      23
scored the benthic macroinvertebrate community as "good" for this segment at

three biomonitoring stations identified as AN0329, SB07, and SB08. 51 N.J.R.

at 331.

      The persons collecting the samples are either part of the DEP's Water

Monitoring and Standards Program or other groups, including the RHA, which

"follow[] the Department's protocol." 51 N.J.R. at 316. The DEP collects

samples every five years from each region on a rotating schedule but considers

data collected by other groups under certain conditions.

            [T]he Department will consider data generated by other
            groups provided that information has been or will be
            submitted pursuant to the data solicitation notice for the
            development of the Integrated Water Quality
            Assessment Report (Integrated Report) and meets the
            data collection requirements applicable to such
            submission. The data . . . must be collected in
            accordance with a Quality Assurance Project Plan
            (QAPP), which is approved by the [DEP], [EPA], or
            [USGS] (https://www.state.nj.us/dep/wms/bears/cwm
            vm.htm).

            [Ibid.]

      "RHA conducts monitoring in the Raritan River watershed" and submits

data used by the DEP in connection with the Integrated Report. Ibid. RHA's

team of citizen volunteers "work[s] in partnership with professional scientists

and government decision-makers" used by "collect benthic macroinvertebrate


                                                                         A-3545-19
                                       24
samples . . . at more than [fifty] sites on streams and rivers in Hunterdon, Morris,

and Somerset counties." Ibid. The proposal states that between 2012 and 2017,

"[t]he RHA stream monitoring program collected high quality data to support

the assessment of surface water quality and the overall health of the Raritan

River watershed" that the DEP considered "to support the Category One

designation process." Ibid. An important aspect of C1 designation is whether

it provides an optimal stream habitat, a term of art encompassing not only water

quality but also the characteristics of the stream and the adjacent riparian zone.

      Optimal Instream Habitat

      An optimal instream habitat "is identified by a variety of habitats within

the stream, stable banks with little siltation or channelization, a variety of

velocities and stream depths, a riparian zone covered by native vegetation where

plants grow naturally, and an unimpacted riparian zone." Ibid.

      Determining whether a segment provides an optimal instream habitat

requires a qualitative habitat assessment of the benthic macroinvertebrate

community "to determine whether it is healthy enough to continue to sustain the

. . . community." Ibid. "The assessment encompasses an area of 100 to 200 feet

around each benthic macroinvertebrate sampling site" and utilizes a matrix "to

assess habitat quality . . . based on key physical characteristics of the waterbody


                                                                              A-3545-19
                                        25
and surrounding land, particularly the subwatershed of the site under

investigation." Ibid.

      "[B]ased on a version of the [EPA] RBP calibrated for New Jersey

streams," the assessment "results in each [monitoring] station being assigned

one of four condition categories; optimal, sub-optimal, marginal, or poor (see

https://www.state.nj.us/dep/wms/bfbm/rbpinfo.html)." Ibid. Table E showed

that the DEP assigned a habitat rating of "optimal" at two of three biomonitoring

stations in segments SB07 and SB08. 51 N.J.R. at 331. Monitoring station

AN0329 received a "suboptimal" habitat rating. Ibid.

      The DEP and RHA conduct qualitative habitat assessments utilizing the

same methodology and procedures used to collect the benthic macroinvertebrate

samples. 51 N.J.R. at 316. The DEP considered data collected by RHA between

2012 and 2017 in assessing the instream habitat for this segment, which

"followed the [EPA] RBP for sampling and scoring the data collected, identical

to [DEP's] protocol," in connection with the C1 designation process. Ibid.

      Low Impervious Surface Area

      The DEP's low impervious surface determination for the segment is not

contested on appeal.    "Impervious surfaces are identified largely, but not

exclusively, as roadways and parking lots." 51 N.J.R. at 317. They "impede the


                                                                           A-3545-19
                                      26
infiltration of rainfall into the soil and by doing so increase the amount of

stormwater runoff from the land."       Ibid.   "[T]he greater the amount of

impervious surface in the subwatershed, the more likely the aquatic community

is adversely affected." Ibid.

            [F]or the level of impervious surface to be considered a
            factor supporting a waterbody being determined to be
            of exceptional ecological significance, the percentage
            of impervious surface must be less than two percent for
            subwatersheds (HUC 14) located in headwaters with
            drainage less than or equal to five square miles. For
            subwatersheds (HUC 14) with drainage greater than
            five square miles, the percentage of impervious surface
            must be [ten] percent or less . . . .

            [51 N.J.R. at 318.]

The DEP measured impervious surface at 4.7 percent for the segment, which

satisfied the regulatory requirement. 51 N.J.R. at 331.

      RTMUA's Objection to the Three Bridges Segment C1 Upgrade

      RTMUA retained Kleinfelder, Inc., an engineering and science consulting

firm specializing in water quality studies and assessments, to assess the DEP's

supporting data for the Three Bridges Segment's C1 upgrade and to perform its

own scientific study of the segment. Relying on Kleinfelder's written comments

and habitat assessment report that was submitted to the DEP during the public




                                                                         A-3545-19
                                      27
comment period, RTMUA's substantive objection centered around its claim that

the segment did not satisfy the regulatory criteria for a C1 upgrade .

      As noted, the DEP scored the benthic macroinvertebrate community as

"good" at three biomonitoring stations in the segment.           Ibid.     Initially,

Kleinfelder contended that one of the three biomonitoring stations, SB08, was

located downstream of the segment's endpoint and therefore irrelevant. It also

contended that despite repeated OPRA requests, the DEP had not made available

its analysis "which translates the raw data into a meaningful assessment score,

using the seven-step metric process described in the C1 [p]roposal." It sought

the "summary data sheets" on which the persons collecting the samples recorded

their identifications of the macroinvertebrates, so that it could "confirm the

assessment rating of 'good'" and "verify the accuracy of these results."

      As for optimal habitat, the DEP assigned a habitat rating of "optimal" at

monitoring stations SB07 and SB08. 51 N.J.R. at 331. Once again, Kleinfelder

contended that SB08 was located downstream of the segment's endpoint and thus

its "optimal" rating was irrelevant. It also asserted that because SB07 was rated

"suboptimal" in 2012, 2013, 2014, and 2015 and only rated "optimal" in 2016

and 2017, "the segment should be considered suboptimal."                 Kleinfelder

contended it could not "review and confirm the ratings assigned" to these


                                                                              A-3545-19
                                       28
stations because the DEP had not provided the underlying data sheets used

during the habitat assessment.

      In addition, Kleinfelder contended that the DEP provided no evidence that

"trained biologists" conducted the habitat assessments "as required" by the EPA

and took issue with the DEP's reliance upon habitat assessment data collected

by RHA's volunteers. It cited language from the EPA's RBP which states that

"[m]any state water quality agencies employ trained and experienced benthic

biologists" who can detect "[d]egraded conditions . . . with only a cursory

examination" and biologists "well versed in the ecology and zoogeography of

the region can generally recognize optimal habitat structure as it relates to the

biological community."

      Kleinfelder conducted a habitat assessment. It claimed it enlisted "a

highly qualified staff biologist" experienced in water quality data monitoring

and assessment to perform the assessment using the same EPA RBP protocol

cited in the proposal. At each of the six locations assessed (five located within

the segment), Kleinfelder's habitat assessment recorded a score of "suboptimal."

      The Rule Amendment Adoption

      The DEP filed its rule adoption incorporating "non-substantial changes

not requiring additional public notice and comment[.]" 52 N.J.R. at 711. Upon


                                                                           A-3545-19
                                      29
reviewing more recent data in response to public comments, the DEP reduced

the area subject to a C1 upgrade from approximately 749 river miles to

approximately 600 river miles. 52 N.J.R. at 711, 748.

      The more recent data was "collected in accordance with a [QAPP]

approved by the Department, the [EPA], or the [USGS]," and is "publicly

available to ensure transparency and replicability." 52 N.J.R. at 711-12. The

new data included:

            (1)    AMNET       [The     Department's      Ambient
            Macroinvertebrate Network], RHA, and FIBI data from
            2017-2018, publicly available on the water quality
            portal (portal) at https://www.waterqualitydata.us/,
            which was developed in partnership with the [EPA], the
            USGS, and the United States Department of
            Agriculture (USDA);

            (2) water quality data for DO [dissolved oxygen], TP
            [total phosphorus], TSS [total suspended solids], and
            temperature from 2009-2019, publicly available
            through the portal at https://www.waterqualitydata.us/;
            and

            (3) the new impervious surface percentage data in the
            2015 Land Use/Land Cover GIS layers, publicly
            available at https://gisdata-njdep.opendata.arcgis.com/.

            [52 N.J.R. at 712.]

      Relevant to this appeal, the DEP revised the upstream boundary of the

Three Bridges Segment "from the Main Street (County Route 613) bridge to the


                                                                       A-3545-19
                                      30
first westerly tributary below the Main Street (County Route 613) bridge." 52

N.J.R. at 720. It explained that the new upstream boundary

            is a more appropriate boundary that represents both the
            healthy benthic macroinvertebrate communities,
            optimal habitat conditions (observed at the qualifying
            monitoring stations, SB07 and SB08), and the low
            percentage impervious surface of the subwatershed of
            HUC 14 02030105040010, Raritan R SB (Pleasant
            Run-Three Bridges) as identified in the GIS layer.
            Therefore, the Department is not adopting
            approximately 0.1 river miles of the South Branch
            Raritan River at Three Bridges.

            [52 N.J.R. at 720, 749.]

      The DEP reported that due to the upstream boundary change, "Flemington

Borough will no longer be impacted by the 300-foot riparian zone that is

afforded to the tributaries of C1 waters and their upstream tributaries in the same

HUC 14 watershed." 52 N.J.R. at 734. Similarly, certain upstream tributaries

in the Township and County located in the same HUC 14 watershed will no

longer be affected by the 300-foot riparian zones. Ibid.

      In addition, the DEP claimed that "RTMUA will no longer be affected by

the 300-foot riparian zone established around C1 waters and their tributaries" as

its "outfall is located approximately 850 feet above the reclassified waters ." 52

N.J.R. at 738. However, "antidegradation policies still apply to RTMUA with

respect to any upgrade or expansion since there is a C1 stream downstream of

                                                                             A-3545-19
                                       31
RTMUA" that must be protected from any measurable changes to the existing

water quality. Ibid.

      These consolidated appeals followed. In No. A-3545-19, RTMUA raises

the following points for our consideration:

            POINT I

            DEP NEGLECTED TO FULLY CONSIDER ALL
            COMMENTS SUBMITTED IN RESPONSE TO THE
            RULE PROPOSAL IN VIOLATION OF THE
            MANDATES OF THE APA.

                  A. In Violation of APA, DEP Refused to
                  Consider a Habitat Assessment Report and
                  Associated Data and Photographs, Submitted on
                  Behalf of Appellant During the Comment Period.

                  B. In Violation of APA, DEP Ignored Numerous
                  Timely Comments Submitted by the County.

            POINT II

            THE DEPARTMENT'S FAILURE TO PROVIDE THE
            DATA AND DOCUMENTATION ON WHICH ITS
            DECISIONS  WERE     BASED,   PREVENTED
            GOVERNMENTAL      ENTITIES,   INCLUDING
            APPELLANT, AND AFFECTED PROPERTY
            OWNERS FROM HAVING A REASONABLE
            OPPORTUNITY TO COMMENT.
            POINT III

            DEP'S   RULE  PROPOSAL     OFFERED   A
            MISLEADING, CONFUSING AND INTERNALLY
            INCONSISTENT   DESCRIPTION    OF   THE
            WATERWAYS SUBJECT TO THE UPGRADE TO

                                                                   A-3545-19
                                      32
CATEGORY ONE THEREBY FAILING TO
PROVIDE NOTICE, IN VIOLATION OF THE APA,
TO THE INDIVIDUALS AND BUSINESSES THAT
WILL BE AFFECTED BY THE UPGRADES AND
THE ASSOCIATED EXPANSION OF THE
RIPARIAN ZONE.

    A. The Department's Notice of Rulemaking
    Failed to Serve as Reasonable Notice Under the
    APA to All Those Who Were Potentially
    Affected by the Rule Because the Mapping
    Published with It Was Insufficient, Incomplete
    and Misleading. The Mapping Did Not Alert the
    Public of the Potential for New Regulation that
    Might Have an Adverse Impact.

    B. The Proposal was Internally Inconsistent,
    making it Confusing and Difficult to Understand.

    C. DEP's Rule Proposal Failed to Serve as Proper
    Notice Under the APA Because It Did Not
    Identify Properties that Would Be Subject to the
    Extensive 300-Foot Riparian Buffer Zone Under
    the Flood Hazard Act.

    D. DEP Arbitrarily[,] Capriciously and
    Unreasonably Failed to Develop the Proposal
    Prior to Publishing it, Leading Directly to the
    Incomplete and Inadequate Notice and the
    Confusion and Inconsistencies in the Proposal.

POINT IV

DEP HAS FAILED TO PRESENT CREDIBLE DATA
TO SUPPORT THE DESIGNATION OF THE LISTED
SEGMENT AS CATEGORY ONE AND, IN FACT,
RECENTLY     DESIGNATED     THE     SUB-
WATERSHED (THE "HUC") IN WHICH THE

                                                       A-3545-19
                       33
LISTED SEGMENT IS LOCATED AS IMPAIRED,
WHICH IS CONSISTENT WITH APPELLANT'S
FINDING THAT THE LISTED SEGMENT DOES
NOT SUPPORT THE HABITAT NECESSARY TO
DESIGNATE IT AT CATEGORY ONE.

    A. The Habitat Assessment Data Relied Upon by
    DEP In Designating the Listed Segment as
    Category One Was Inadequate and Improperly
    Collected by Unqualified Volunteers.

          1. The Monitoring Station(s) Used by
          Volunteers for Collecting Data, and the
          Resulting Data Itself, Was Inadequate to
          Support Designation of the Listed Segment
          as Category One.

          2. Scientifically Untrained Volunteers
          Were Charged with Collecting Critical
          Data Rendering the Rulemaking for the
          "Listed Segment" "Ultra Vires."

    B. In Contradiction to its Upgrade of the Listed
    Segment to C1, in October of this Year, DEP
    Identified the Entire Sub-Watershed in which the
    Listed Segment is Located as "Impaired" in a
    Report Prepared Pursuant to the Federal Clean
    Water Act.

    C. The Rule as Adopted is a Misuse of the
    Category One Designation.

          1. The C1 Status is Reserved for High
          Quality Waters.

          2. Kleinfelder Skilled Environmental
          Biologist Determined the Listed Segment
          to be Sub-Optimal.

                                                       A-3545-19
                       34
     POINT V

     IMPACT    ANALYSES     FOR     HOUSING
     AFFORDABILITY,   JOBS,    AGRICULTURE,
     ENVIRONMENT, SOCIAL, ECONOMIC, FEDERAL
     STANDARDS, REGULATORY FLEXIBILITY AND
     SMART   GROWTH    DEVELOPMENT     WERE
     INADEQUATE AND VIOLATE THE PRINCIPLES
     OF ENVIRONMENTAL JUSTICE.

           A. DEP Did Not Provide a Real Measure of the
           Impacts on Other Public Policies and Interest.

           B. This Rule Proposal Contravenes the State's
           Policies Seeking Environmental Justice.

In No. A-3554-19, the Township and County argue:

     POINT I

     STANDARD OF REVIEW OF ADMINISTRATIVE
     AGENCY ACTION.

     POINT II

     DEP'S ADOPTION OF AMENDMENTS TO THE
     SWQS    WAS    NOT   IN   "SUBSTANTIAL
     COMPLIANCE" WITH THE APA AND THEREFORE
     MUST BE INVALIDATED.

           A. DEP Failed to Substantially Comply with the
           APA Because the Notice Did Not Provide a Clear
           and Concise Statement of the Effect of the
           Proposed Rule, Particularly on Those Most
           Directly Affected.

           B. DEP Failed to Provide Proper Notice Under
           and Substantially Comply with the APA Because

                                                            A-3545-19
                             35
     the Impact Statements in the Proposal Did Not
     Sufficiently Address the Impacts of the C1
     Amendments.

            1. Socio-Economic Impact.

                  a. Social Impact Statement.

                  b. Economic Impact Statement.

            2. Jobs Impact Statement.

            3. Agriculture Industry Impact Statement.

            4. Regulatory Flexibility Analysis.

            5. Housing Affordability Impact Analysis.

            6. Smart Growth Development Impact
            Analysis.

     C. DEP Failed to "Fully Consider" and Properly
     Respond to Public Comments that Raised
     Significant   Concerns      Regarding      the
     Consequences and Impacts of the C1
     Amendments.

POINT III

DEP'S ADOPTION OF THE C1 AMENDMENTS
WAS    ARBITRARY,   CAPRICIOUS  AND
UNREASONABLE.

POINT IV

DEP VIOLATED THE DUE PROCESS RIGHTS OF
OWNERS OF PROPERTY IMPACTED BY THE
AMENDMENTS.

                                                        A-3545-19
                         36
      An agency's regulations are presumed valid and reasonable. N.J. Soc'y

for Prevention of Cruelty to Animals v. N.J. Dep't of Agric., 196 N.J. 366, 385

(2008). Accordingly, "[t]he party challenging their validity bears the burden of

proving that the regulations are arbitrary, capricious or unreasonable." N.J.

State League of Muns. v. N.J. Dep't of Cmty. Affs., 158 N.J. 211, 222 (1999).

Where the agency’s action calls for the application of its inherent expertise, "an

even stronger presumption of reasonableness exists." IFA Ins. Co. v. N.J. Dep’t

of Ins., 195 N.J. Super. 200, 208 (App. Div. 1984). This deference is particularly

appropriate "when the agency has been delegated discretion to determine the

specialized and technical procedures for its tasks." In re Adoption of N.J.A.C.

7:26E-1.13, 377 N.J. Super. 78, 99 (App. Div. 2005) (quoting In re Adopted

Amends. to N.J.S.A. 7:7A-2.4, 365 N.J. Super. 255, 264 (App. Div. 2003), aff'd,

186 N.J. 81 (2006)).

      Generally, a reviewing court will not reverse an agency's promulgation of

regulations unless:

            (1) the regulations at issue "violate[] the enabling act's
            express or implied legislative policies;" or (2) "there is
            [not] substantial evidence in the record to support the
            findings on which the agency based its action;" or (3)
            "in applying the legislative policies to the facts the
            agency clearly erred by reaching a conclusion that
            could not reasonably have been made upon a showing
            of the relevant factors."

                                                                            A-3545-19
                                       37
            [N.J. Soc'y for Prevention of Cruelty, 196 N.J. at 385
            (alterations in original) (quoting In re N.J.A.C. 10:82-
            1.2 & 10:85-4.1, 117 N.J. 311, 325 (1989)).]

      The court's deference to administrative agencies "stems from the

recognition that agencies have the specialized expertise necessary to enact

regulations dealing with technical matters and are 'particularly well equipped to

read and understand the massive documents and to evaluate the factual and

technical issues that . . . rulemaking would invite.'" N.J. State League of Muns.,

158 N.J. at 222 (alteration in original) (quoting Bergen Pines Cnty. Hosp. v. N.J.

Dep't of Hum. Servs., 96 N.J. 456, 474 (1984)); accord In re Stormwater Mgmt.

Rules, 384 N.J. Super. 451, 465 (App. Div. 2006). But that deference "does not

require abdication by the judiciary of its function to assure that agency

rulemaking conforms with basic tenets of due process, and provides standards

to guide both the regulator and the regulated." N.J. Soc'y for Prevention of

Cruelty, 196 N.J. at 386 (quoting Lower Main St. Assocs. v. N.J. Hous. & Mortg.

Fin. Agency, 114 N.J. 226, 236 (1989)).

      Compliance with APA Rulemaking Requirements

      RTMUA, the Township, and the County contend that the DEP did not

comply with the APA in adopting the amendments. The Business amici curiae,

Flemington, and New Jersey Farm Bureau advance similar arguments. The

                                                                            A-3545-19
                                       38
Township and County further contend that, in failing to comply with the APA,

the DEP violated the due process rights of property owners impacted by the

amendments.

      The APA governs agency rulemaking, which has been described as "a

legislative-like activity." In re Provision of Basic Generation Serv., 205 N.J.

339, 348-49 (2011) (citing N.J.S.A. 52:14B-2).               The APA defines

"administrative rule" or "rule" as "each agency statement of general applicability

and continuing effect that implements or interprets law or policy, or describes

the organization, procedure or practice requirements of any agency." N.J.S.A.

52:14B-2. "The term includes the amendment . . . of any rule[.]" Ibid.

      Rulemaking "is 'designed to take advantage of the agencies' resources and

expertise' which make them uniquely suited for understanding and solving

specialized problems." In re Provision of Basic Generation Serv., 205 N.J. at

349 (quoting Bergen Pines, 96 N.J. at 474).

      "If an agency determination or action constitutes an 'administrative rule,'

then its validity requires compliance with the specific procedures of the APA

that control the promulgation of rules."      Airwork Serv. Div., Div. of Pac.

Airmotive Corp. v. Dir., Div. of Tax'n, 97 N.J. 290, 300 (1984). The APA

procedures for rulemaking


                                                                            A-3545-19
                                       39
            require[] that the agency give the public at least thirty
            days notice of the proposed change; publicly distribute
            a summary of the proposed rule, its purpose, the
            authority under which its adoption is authorized, and
            various analyses of the proposed rule; give interested
            parties at least thirty days to submit written and oral
            comments; review the public comments; under certain
            circumstances, conduct a public hearing on the
            proposed rule, providing fifteen days' notice prior to the
            hearing; and prepare a summary of comments received
            and who submitted them for public distribution.

            [N.J. Animal Rts. All. v. N.J. Dep't of Env't Prot., 396
            N.J. Super. 358, 370 (App. Div. 2007) (citing N.J.S.A.
            52:14B-4).]

      "The purpose of the APA rulemaking procedures is 'to give those affected

by the proposed rule an opportunity to participate in the process, both to ensure

fairness and also to inform regulators of consequences which they may not have

anticipated.'" In re Provision of Basic Generation Serv., 205 N.J. at 349 (quoting

In re 2003 Low Income Hous. Tax Credit Qualified Allocation Plan , 369 N.J.

Super. 2, 43 (App. Div. 2004)).

      Rulemaking is only valid when conducted "in substantial compliance

with" the APA. N.J.S.A. 52:14B-4(d). "The filing of a certified copy of any

rule shall be deemed to establish the rebuttable presumption[] that . . . all

requirements of [the APA] and of interagency rules of the director relative to

such rule have been complied with . . . ." N.J.S.A. 52:14B-5(d); see N.J.A.C.


                                                                            A-3545-19
                                       40
1:30-1.12(a) (explaining that the Office of Administrative Law (OAL) reviews

"any proposed or adopted rule . . . or any notice" for "compliance with the

technical or procedural requirements concerning rulemaking" and "shall assist

the agency in a cooperative effort to obtain compliance").

      Although the term "substantial compliance" is not defined in the APA or

the regulations, case law illustrates that a lack of proper notice or an inability to

comment on a proposed agency rule will result in a finding that the agency failed

the substantial compliance test. See, e.g., In re Adoption of Rules Concerning

Conduct of Judges of Comp., N.J.A.C. 12:235-3.11 Through 3.23, 244 N.J.

Super. 683, 687 (App. Div. 1990) (invalidating agency rule due to lack of

individual mailed notice to fifty state employees directly affected "whose

identities and addresses" were "well known" to the agency); Glaser v. Downes,

126 N.J. Super. 10, 17-19 (App. Div. 1973) (invalidating agency rule due to a

total lack of notice and inability to comment on the proposal).

      Notice to Stakeholders of Proposed Rulemaking

      The agency is required to "prepare a 'notice of proposal,'" N.J.A.C. 1:30-

5.1(a), which must include, "a statement setting forth a summary of the proposed

rule, as well as a clear and concise explanation of the purpose and effect of the

rule, the specific legal authority under which its adoption is authorized ," and the


                                                                               A-3545-19
                                        41
impact statements. N.J.S.A. 52:14B-4(a)(2). To that end, the statement must

describe and identify:

                  i. Who and what will be affected by the proposal;

                  ii. How, when and where the effect will occur;

                  iii. What the rulemaking prescribes, proscribes,
                  or otherwise mandates;

                  iv. What enforcement mechanisms and sanctions
                  may be involved; and

                  v. Any other relevant or pertinent information[.]

                  [N.J.A.C. 1:30-5.1(c)(1).]

      The APA requires notice of proposed rulemaking. N.J.S.A. 52:14B-4(a).

"Prior to the adoption, amendment, or repeal of any rule, . . . the agency shall :

(1) [g]ive at least [thirty] days' notice of its intended action" published in the

New Jersey Register and "additionally publicize[d]" in other ways to be

determined by the agency, which "shall include a statement of either the terms

or substance of the intended action or a description of the subjects and issues

involved, and the time when, the place where, and the manner in which

interested persons may present their views thereon." Ibid. In turn, N.J.A.C.

1:30-5.2 sets forth the following publication and distribution of notice

requirements:


                                                                            A-3545-19
                                       42
(a) After the OAL's receipt of a notice of proposal that
conforms to the requirements of N.J.A.C. 1:30-5.1:

      1. The OAL shall submit the notice, within two
      business days of receipt, to the Senate and the
      General Assembly;

      2. The OAL shall publish the notice of proposal
      in the next available issue of the New Jersey
      Register. Pursuant to N.J.S.A. 52:14B-7(c), any
      notice of proposal that would be cumbersome, or
      unduly expensive to publish, shall not be printed
      in full. Instead, such notices shall be summarized
      in the Register. The proposing agency shall make
      available the notice of proposal and provide in
      the published notice the manner in which, and
      from where, copies may be obtained;

      3. The agency shall mail or e-mail either the
      notice of proposal, as filed, or a statement of the
      substance of the proposed action to:

            i. Interested persons;

            ii. Those persons who have made timely
            request of the agency for notice of its
            rulemaking actions; and

             iii. Those persons on the agency's
             electronic mailing list or similar type of
             subscription-based e-mail service;

      4. The agency shall distribute either the notice of
      proposal, as filed, or a statement of the substance
      of the proposed action to the news media
      maintaining a press office in the State House
      Complex;


                                                            A-3545-19
                          43
5. The agency shall publish the notice of proposal
on its Internet website, no later than the date of
publication of the notice in the New Jersey
Register; and

6. The agency shall undertake an additional
method of publicity, other than dissemination
under (a)2, 3, 4, and 5 above. Each agency shall
adopt rules prescribing the manner in which it
shall provide additional publicity under this
paragraph, which rules shall set forth the
circumstances under which each additional
method shall be employed.

      i. The additional method of publicity shall
      include information on the time, place, and
      manner in which interested persons may
      present comments and either of the
      following:

            (1) The full text of the proposed rule;

            (2) A statement of the substance of
            the proposed action; or

            (3) A description of the subject and
            issues involved.

      ii. The additional method of publicity may
      be by:

            (1) Notice in a newspaper of general
            circulation;

            (2) Trade, industry, government, or
            professional publications;



                                                      A-3545-19
                    44
                               (3) Distribution of a press release to
                               the news media; or

                               (4) Posting of a notice in an
                               appropriate location(s), including
                               the agency's Internet website.

                                     (A) If an agency's rule on its
                                     method of additional publicity
                                     promulgated pursuant to this
                                     paragraph provides that the
                                     agency's method shall be
                                     posting of notice on its
                                     Internet       website,      the
                                     publication of a notice of
                                     proposal from the agency on
                                     the agency's Internet website
                                     pursuant to (a)5 above shall
                                     satisfy the additional publicity
                                     requirements of this paragraph
                                     for that notice of proposal.

            (b) Additional notice of the rulemaking under (a)3, 4,
            and 6 above shall be provided at least [thirty] days prior
            to the close of the public comment period.

      The APA's notice requirement is "not to be lightly applied or regarded as

[an] obstacle[] to be avoided. [It is] designed to serve the cause of fairness by

providing a mechanism for informing the affected public adequately of the

operation and impact of proposed administrative rules and regulations . . . ."

Fed. Pac. Elec. Co. v. N.J. Dep't of Env't Prot., 334 N.J. Super. 323, 343 (App.

Div. 2000). "The goal should be to afford effective notice, to the end that public


                                                                            A-3545-19
                                       45
comment be encouraged and given a meaningful role in the process of rule

adoption." In re N.J.A.C. 12:235-3.11 Through 3.23, 244 N.J. Super. at 687.

      The Alleged Mapping Deficiencies

      A central issue in this appeal is the adequacy of the mapping of the

involved waterways provided by the DEP. RTMUA, the Township, and the

County challenge the adequacy of the mapping. They primarily contend the

DEP failed to give proper notice to affected individuals and businesses, arguing

that the mapping of the affected waterways, especially the upstream tributaries,

was "insufficient, incomplete and misleading" and failed to "describe, detail and

identify" who and what would be affected by the proposal.            While they

acknowledge the DEP issued additional maps in May 2019 that showed the

upstream tributaries, they claim that because that occurred ten weeks into the

extended comment period and was posted "on an obscure DEP stakeholder

website," it did not cure the initial notice defect.

      In addition, they point to discrepancies between the maps the DEP initially

provided in March 2019, and the May 2019 maps produced in response to

RTMUA's OPRA requests. RTMUA claims the DEP "identified numerous

streams within the South Branch Raritan River that would be impacted by the

C1 upgrade" on the May 2019 map "that were not previously shown." RTMUA


                                                                           A-3545-19
                                        46
also claims that "the actual GIS layer" conflicted with both the March 2019 and

May 2019 maps as it contains a stream segment not shown on those maps.

      The DEP asserts that its narrative descriptions of the affected waterways

provided sufficient notice purposes and its issuance of several "informal" PDF

maps as visual aids was "immaterial" as maps are not required by the regulation.

      Appellants' contentions pertaining to mapping are appealing from a

common-sense perspective.       If the DEP offers maps as a visual aid, it is

reasonable to expect the maps will be accurate and will not be in conflict.

However, appellants have not cited any legal authority to support their position

that maps are a required component of the notice required by the APA under the

circumstances presented here.

      The DEP also provided tables listing the waterbodies subject to C1

upgrade, the municipalities and counties affected, and the NJPDES facilities

potentially affected. 51 N.J.R. at 326-32. Table E demonstrates that the stream

segment at issue was located within the municipalities of Branchburg and

Hillsborough in Somerset County, and the municipalities of Raritan and Reading

in Hunterdon County. 51 N.J.R. at 331. It identified RTMUA as a potentially

affected NJPDES facility. Ibid.




                                                                          A-3545-19
                                      47
      Considering the goal of the notice provision to encourage public comment,

we find that the narrative descriptions, coupled with the maps and information

set forth in Table E, provided effective notice and encouraged public comment

in substantial compliance with APA requirements despite the minor mapping

discrepancies.   They "describe, detail, and identify" who or what will be

affected, in compliance with N.J.A.C. 1:30-5.1(c)(1).        They indicate to a

layperson that if they own property within 300 feet of the segment, or any

tributary of the segment, they will be affected by the C1 upgrade, and that

customers of RTMUA will potentially be affected as well, regardless of where

they live.   Notably, the DEP received 1,753 comments in response to the

proposal. 52 N.J.R. at 712. Moreover, as we discuss infra at pages 73-74 and

footnote 11, the Township was able to identify the 1,970 properties located

within the Township affected by the 300-foot riparian zone buffer.

      Notice to Individual Property Owners

      Appellants contend the DEP failed to provide notice to individual property

owners subject to the 300-foot riparian zone in violation of the APA. They rely

on a single case that is factually distinguishable from the present matter.

      In In re N.J.A.C. 12:235-3.11 Through 3.23, the proposed rules advanced

by the Department of Labor concerned "the conduct and discipline of Judges of


                                                                              A-3545-19
                                       48
Compensation" and affected "about 50 state employees whose identities and

addresses [were] well known." 244 N.J. Super. at 684, 687. The Department of

Labor declined "to notify each affected person directly" but published notice in

the New Jersey Register. Id. at 686.

      While we recognized that "[t]he agency has discretion to decide what

means of additional publication is most appropriate, which means most

practical, suitable and effective," we held that "a proposed regulation directly,

uniquely and significantly affecting about [fifty] state employees whose

identities and addresses are well known, must be additionally publicized to

inform them of the proposed regulation and the time and manner of comment."

Id. at 687. We explained that "[w]hen dealing with [fifty] state employees who

as a group receive regular mailings from their Division, individual mailing is

obviously practical, suitable and effective." Ibid. Because the Department of

Labor had not provided notice via individual mailing, we held that the regulation

was not adopted in substantial compliance with the APA's notice requirement

and was therefore invalid. Ibid.

      Here, the proposal has statewide implications and may affect thousands of

people or businesses that own property adjacent to the 600 river miles upgraded

to C1 and subject to the 300-foot riparian zone. Individually contacting all


                                                                           A-3545-19
                                       49
affected property owners by mail was impractical as the DEP likely did not know

their identities or their contact information. See Gillespie v. Dep't of Educ., 397

N.J. Super. 545, 556-57 (App. Div. 2008) (distinguishing In re N.J.A.C. 12:235-

3.11 Through 3.23, and holding that the APA notice requirement was satisfied

without individual mailed notice "to [the] thousands of school employees"

potentially affected by the newly-proposed regulations). Thus, the DEP was not

required to individually notify all affected property owners by mail to

substantially comply with the APA's notice requirement.

      The Stakeholder Process

      We next examine the opportunity for interested parties to participate.

RTMUA and the Business amici curiae claim that the absence of a meaningful

stakeholder process resulted in a lack of substantial compliance with the APA's

notice requirement. They argue that holding one stakeholder meeting just two

weeks before the DEP submitted the proposal for publication was insufficient,

but do not cite any provision in the APA in support of their position. Instead,

they rely upon Executive Order 63 (EO 63), which did not take effect until

months after the DEP's rule proposal was published. Exec. Order No. 63 (Apr.

2, 2019), 51 N.J.R. 521(b) (May 6, 2019).




                                                                             A-3545-19
                                       50
      Paragraph 3 of EO 63 states that before issuing a rule proposal, state

agencies should "to the extent applicable and practicable . . . engage with

affected communities, and provide opportunities for various groups to work in

partnership with the State in crafting solutions" and that the options agencies

"should consider may include, but are not limited to: i. Gathering information

through meetings and/or other discussions with affected communities in advance

of formulating a proposed rule; and/or ii. Publishing and broadly disseminating

a notice of pre-proposal, and seeking comments." Ibid.

      EO 63 did not take effect until June 1, 2019, almost three months after the

March 4, 2019, publication of the rule proposal. Ibid. Moreover, Paragraph 9

of EO 63 states that "[n]othing in this Order . . . shall be used as a basis for legal

challenges to rules, approvals, permits, licenses or other actions or inaction by

a State entity." Ibid. Thus, reliance on EO 63 is misplaced.

      In any event, consistent with the intent of EO 63, the DEP held a

stakeholder meeting on January 17, 2019, before issuing the proposal. 51 N.J.R.

at 309. The DEP extended the comment period at the request of multiple

stakeholders to allow them to meaningfully participate in the rulemaking

process, in furtherance of the APA's notice requirement, and ultimately adopted

an amended version of the regulations it had proposed in consideration of the


                                                                                A-3545-19
                                         51
comments from stakeholders. For these reasons, we find the DEP's stakeholder

process substantially complied with the APA's notice requirement.

      Disclosure of Raw Data and Technical Information

      RTMUA and the Business amici contend that the DEP's failure to disclose

the raw data and "technical information" that supports its C1 upgrades –

specifically, the raw data pertaining to the DEP's assessment of nonimpaired

benthic macroinvertebrate communities and optimal instream habitats – violates

the APA's notice requirement.

      RTMUA and the Business amici fail to cite any language in the APA or

other legal authority that requires the DEP to disclose the raw data to

substantially comply with the notice requirement.       Furthermore, the DEP

maintains its proposal "included website links for the public to obtain the

underlying data and reports."

      The proposal's detailed summary statement explained the C1 designation's

meaning, the stream segments that were affected, the scientific basis for the C1

upgrades, and their significance.    51 N.J.R. at 309-42.     The DEP clearly

summarized its methodology and the scientific data it relied upon in support of

its decision to upgrade the listed segments to C1 status, in compliance with the

APA's notice requirement. 51 N.J.R. at 314-18, 324-25.


                                                                          A-3545-19
                                      52
      As explained in the proposal, the raw data collected in connection with

the assessment of the benthic macroinvertebrate community was translated into

a meaningful assessment score through a complex metric based upon EPA

standards. 51 N.J.R. at 315-16. The raw data was scored pursuant to DEP

protocol, which was developed in accordance with EPA protocol. 51 N.J.R. at

316. The proposal provided website links to documents detailing the DEP's

standard procedures and protocols and listed the scores and ratings for each

affected stream segment. 51 N.J.R. at 315-16, 326-32.

      Furthermore, the raw data RTMUA and Business amici are claiming was

inaccessible through the links the DEP provided did not ultimately serve as a

basis for the C1 upgrades. After consideration of the comments, including those

from RTMUA, which stated that the DEP's data was outdated, the DEP

"reevaluated the proposed C1 upgrades using the most recent publicly available

data" for "the AMNET, FIBI, habitat, water quality, and percent impervious

surface" and provided updated website links to that data. 52 N.J.R. at 726, 728.

      Even assuming the old raw data was either inaccessible or difficult to

access via the DEP's website links, RTMUA and the Business amici have not

demonstrated that they or the other stakeholders were substantially prejudiced

as a result. See Safeway Trails, Inc. v. Bd. of Pub. Util. Commr's, 42 N.J. 525,


                                                                          A-3545-19
                                      53
539 (1964) (discussing the excusal of an agency's "failure to put in evidence the

specific materials on which it relies in promulgating its rules, where a reasonable

basis for the adoption of the regulations appears in the record and it otherwise

indicates that the interested parties were in fact aware of the underlying reasons

or were not prejudiced."); Am. Cyanamid Co. v. State, Dep't of Env't Prot., 231

N.J. Super. 292, 309 (App. Div. 1989) ("Although the DEP would have been

better advised to have included all supporting data in the record, we are satisfied

that this oversight did not cause substantial prejudice.").

      On this record, we conclude that the DEP provided sufficient notice of the

proposed amendments, including the reasons for the C1 upgrades, and

substantially complied with the APA's notice requirements.

      Sufficiency of the Impact Statements

      "The essential purpose" of impact statements "is to provide interested

parties with notice of the impacts anticipated by the agency proposing the rule."

In re N.J.A.C. 5:96 & 5:97, 416 N.J. Super. 462, 506-07 (App. Div. 2010), aff'd

as modified, 215 N.J. 578 (2013). "Such notice affords interested parties the

opportunity to participate meaningfully in the rule-making process and to

'inform[] regulators of possibly unanticipated dimensions of a contemplated




                                                                             A-3545-19
                                       54
rule.'" Id. at 507 (alteration in original) (quoting In re Protest of Coastal Permit

Program Rules, 354 N.J. Super. 293, 365 (App. Div. 2002)).

      The APA requires the agency to provide the following impact statements

in its proposal: (1) a socio-economic impact statement; (2) a regulatory

flexibility analysis; (3) a jobs impact statement; (4) an agriculture industry

impact statement; (5) a housing affordability impact statement; (6) a smart

growth development impact statement; and (7) a racial and ethnic community

criminal justice and public safety impact statement. N.J.S.A. 52:14B-4(a)(2).

N.J.A.C. 1:30-5.1(c) details what each impact statement must address.

      Although the DEP included all requisite impact statements in the proposal

in substantial compliance with the APA, 51 N.J.R. at 338-42, the parties and

amici express a litany of reasons why their content fell short.            We are

unpersuaded.

      The Social Impact Statement

      The social impact statement shall "describe[] the expected social impact

of the proposed rulemaking on the public, particularly on any segments of the

public proposed to be regulated, and includ[e] any proposed or expected

differential impact on different segments of the public, including the rulemaking

action, and justification therefor." N.J.A.C. 1:30-5.1(c)(2). See In re Protest of


                                                                              A-3545-19
                                        55
Coastal Permit Program Rules, 354 N.J. Super. at 365 (holding that the DEP's

socio-economic impact statement "was sufficient . . . because it set forth the

impact that DEP 'anticipated' or expected from the proposed regulations" and

because the APA "does not require a more convincing socio-economic impact

analysis").

      The Township and County claim that the DEP's four-sentence social

impact statement is "superficial and self-serving," copied from its social impact

statement in a 2007 proposal to amend the SWQS, and does not comply with

APA requirements. The record nevertheless reflects that the social impact

statement substantially complied with the APA. Although brief, it expresses the

DEP's view that it expected the proposed amendments to have a positive social

impact for all state residents because they will improve the State's water quality,

thereby benefiting public health, recreational opportunities, and business es

alike. 51 N.J.R. at 338.     The Township and County have not shown that

assessment is inaccurate.

      The Economic Impact Statement

      The economic impact statement shall "describe[] the expected costs,

revenues, and other economic impact upon governmental bodies of the State,

and particularly any segments of the public proposed to be regulated." N.J.A.C.


                                                                             A-3545-19
                                       56
1:30-5.1(c)(3). "All that is required is for the agency to describe the expected

economic impact." In re Rules Regarding Prop. Disposition of Casino Licensee

(N.J.A.C. 19:41-7.2(A)), 224 N.J. Super. 316, 324 (App. Div. 1988); accord In

re Protest of Coastal Permit Program Rules, 354 N.J. Super. at 365.

      The Township and County contend that the economic impact statement is

insufficient because the DEP failed to provide a cost-benefit analysis of the

amendments, "evaluat[ing] what value was added by designating the waterways

as C1 . . . in comparison to the costs of the Proposal." Flemington asserts that

the DEP should have identified municipality-specific economic impacts. The

Business amici contend that the DEP "ignore[d] the upstream application of the

C1 [a]mendments" and the effect of the 300-foot riparian zones on development,

redevelopment, property values, and real estate taxes.

      The DEP's comprehensive economic impact statement substantially

complied with the APA. It thoroughly described the expected economic impact

of the proposed amendments, including the potential negative impacts on

development in the 300-foot riparian zones, the exclusions from sewer service,

and the expansion restrictions on new and existing wastewater treatment plants .

51 N.J.R. at 338-39. The statement outlined the expected costs associated with

obtaining requisite permits and mitigation planning under FHACA rules that


                                                                          A-3545-19
                                      57
developers and property owners will likely incur. 51 N.J.R. at 339. It also

discussed the expected capital and annual costs that new and existing wastewater

treatment plans will likely incur to comply with the "no measurable change"

requirement. 51 N.J.R. at 338-39.

      The APA does not require a municipality-specific economic impact

assessment addressing the effect of the proposed amendments on individual

property values or property taxes. Nonetheless, in its response to comments, the

DEP stated that it "does not anticipate that the C1 upgrades will significantly

impact property values or tax assessments." 52 N.J.R. at 736. Moreover, the

APA does not require a formal cost-benefit analysis. The DEP nevertheless

cited counterbalancing positive economic impacts and explained that restricting

development in environmentally sensitive areas reduces environmental

degradation, thereby improving water quality, biodiversity, and flood control.

51 N.J.R. at 338.

      The Jobs Impact Statement

      The jobs impact statement "shall include an assessment of the number of

jobs to be generated or lost if the proposed rule takes effect[.]" N.J.S.A. 52:14B-

4(a)(2); N.J.A.C. 1:30-5.1(c)(5). The Township and County contend that the

jobs impact statement is deficient because it does not quantify the number of


                                                                             A-3545-19
                                       58
jobs to be generated or lost. RTMUA and Flemington contend that the jobs

impact statement focuses on job creation without providing supporting data, and

without considering the potential for job losses in Flemington and other

communities.

      The record shows the jobs impact statement substantially complied with

APA requirements. The DEP did not quantify the expected number of jobs to

be generated or lost, but stated that the proposed amendments would have a

"limited impact on jobs" overall. 51 N.J.R. at 340. It acknowledged potential

job loss if wastewater facilities opt to relocate out-of-state due to the restrictions

imposed upon them, and the potential for job creation in the areas of permitting

compliance, environmental consulting, and water-related industries. Ibid.

      Neither the APA nor the related regulations require inclusion of

supporting data in a jobs impact statement, nor do they require a municipality-

specific assessment. Disagreement with the DEP's jobs impact assessment is an

insufficient reason to invalidate the rulemaking. See Animal Prot. League of

N.J. v. N.J. Dep't of Env't Prot., 423 N.J. Super. 549, 574 (App. Div. 2011)

("Disagreement with a reasoned, supported agency determination does not give

rise to an APA violation.").




                                                                               A-3545-19
                                         59
      The Agriculture Industry Impact Statement

      The agriculture industry impact statement shall "set[] forth the nature and

extent of the impact of the proposed rule on the agriculture industry[.]" N.J.A.C.

1:30-5.1(c)(6). The Township and County assert that the agriculture industry

impact statement "is undetailed and vague," "failed to provide any specific cost

information," and failed to consider the impact of the 300-foot riparian zone on

farming activities.   The New Jersey Farm Bureau echoes those assertions,

criticizes the conclusory nature of the agriculture impact statement, and

contends the DEP should have provided, among other things, mapping of the

individual "agricultural properties" affected.7

      We find that the agriculture impact statement substantially complied with

APA requirements. The DEP determined that the proposed amendments would

result in "minimal impact" to the agriculture industry because most agricultural

operations do not discharge to surface waters but instead discharge to




7
  The New Jersey Farm Bureau also contends that the amendments' extension
of the riparian zone along the C1 designated waters is "ultra vires as applied to
generally accepted agricultural operations or practices." Because this argument
has not been asserted by a party and is "raised for the first time by an amicus
curiae," we decline to address it. State v. J.R., 227 N.J. 393, 421 (2017); accord
State in Int. of A.A., 240 N.J. 341, 359 n.1 (2020).
                                                                            A-3545-19
                                       60
groundwater, and no "concentrated animal feeding operation[s]" were located

near a waterbody subject to C1 upgrade. 51 N.J.R. at 340.

      On balance, the DEP acknowledged that if a farm discharges into a C1

waterbody, then the farm would incur permitting-related costs and fees based

upon the nature of the operation, among other site-specific variables. Ibid.

Neither the APA nor the regulations require the DEP to provide specific cost

information, which would vary from farm to farm, or mapping of individual

agricultural properties affected.   We conclude that the agriculture industry

impact statement substantially complied with applicable requirements.

      The Regulatory Flexibility Analysis

      "Rules that impose reporting, recordkeeping, or other compliance

requirements on small businesses" must address the following factors "with as

much quantification as is practical or reliable, the following":

            (1) A description of the types and an estimate of the
            number of small businesses to which the rule will
            apply;

            (2) A description of the reporting, recordkeeping, and
            other compliance requirements, and the kinds of
            professional services likely to be needed to comply
            with the requirements;

            (3) An estimate of the initial capital costs, and an
            estimate of the annual compliance costs, with an


                                                                        A-3545-19
                                       61
            indication of any likely variation on small businesses of
            differing types and sizes; and

            (4) An indication of how the rule is designed to
            minimize any adverse economic impact on small
            businesses.

            [N.J.A.C. 1:30-5.1(c)(7)(iv).]

      The Township and County contend that the DEP did not "provide specific

estimates as to the number of small businesses that would be impacted," quantify

"specific cost information," or indicate "how the rule is designed to minimize

adverse economic impact on small businesses."

      The record reflects that the DEP indicated that two NJPDES facilities

potentially qualify as small businesses. 51 N.J.R. at 340-41. It addressed and

identified the types of initial capital costs, annual compliance costs, and

professional services needed for compliance, explaining that they would vary

depending upon numerous site-specific factors. Ibid. The regulation does not

require the DEP to quantify the related costs.

      In addition, the DEP explained that "[t]he proposed amendments apply

equally to all businesses, including small businesses," that it "balanced the

expected economic impacts of the rules upon small businesses against the need

to protect the environment and public health while complying with Federal law,"

and that "any further attempt to relax the requirements for small businesses

                                                                          A-3545-19
                                      62
could potentially endanger public health and the environment." 51 N.J.R. at

341. We conclude that the DEP's regulatory flexibility analysis substantially

complied with APA requirements.

      The Housing Affordability Impact Statement

      The housing affordability impact statement must include "a description of

the types and an estimate of the number of housing units to which the rulemaking

will apply, and a description of the estimated increase or decrease in the average

cost of housing that will be affected by the rulemaking" unless "the proposing

agency finds that the rulemaking would impose an insignificant impact on the

affordability of housing and there is an extreme unlikelihood that the rulemaking

would evoke a change in the average costs associated with housing." N.J.A.C.

1:30-5.1(c)(8)(i). "The agency's findings and an indication of the basis for it s

finding shall be included in the analysis." Ibid.

      RTMUA asserts that the DEP failed to analyze "the impact on affordable

housing obligations," did not offer a "factual assessment of the impact on

housing, land development or property taxes," and contravened the State's

environmental justice policies.8 The Township and County contend that the


8
  "'Environmental Justice' includes, at a minimum, ensuring that residents of all
communities receive fair and equitable treatment in decision-making that affects


                                                                            A-3545-19
                                       63
DEP's assessment lacks an "analysis or justification for its conclusion" and

ignores the effect of the 300-foot riparian zones and the lack of availability of

sewer service in these areas. Flemington and the Business amici advance similar

contentions.

      The DEP determined that the proposed amendments would not impact

housing affordability "because it is extremely unlikely that the amendments will

evoke a major change in the average costs associated with housing." 51 N.J.R.

at 341. It therefore concluded it was not required to estimate the number of

housing units that the rulemaking would impact. The DEP did not provide a

clear basis for its conclusion in that regard. It stated only that the riparian zones

would be advantageous to current property owners because "further growth may

be restricted" in those zones. Ibid.

      While the DEP could have included a fuller explanation of the basis for

its conclusion, the housing affordability impact statement nonetheless "provided

adequate notice to municipalities and other interested parties" and gave them


their environment, communities, homes, and health." Exec. Order No. 23 (Apr.
20, 2018), 50 N.J.R. 1241(b) (May 21, 2018). New Jersey's Environmental
Justice Law, N.J.S.A. 13:1D-157 to -161, which requires the DEP to evaluate
the environmental and public health impacts of certain facilities on
overburdened communities when reviewing permit applications, does not take
effect until the DEP adopts the implementing regulations, and that has not yet
occurred. N.J.S.A. 13:1D-161(a).
                                                                               A-3545-19
                                        64
"an adequate opportunity to submit comments on the issue" in keeping with the

goal of impact statements. In re N.J.A.C. 5:96 & 5:97, 416 N.J. Super. at 507.

The APA's substantial compliance requirement does not demand perfect

compliance. Interested parties were put on notice of the DEP's conclusion, had

the opportunity to publicly comment, and did so.

      RTMUA's claim that the impact statement contravenes the State's

environmental justice policies is unfounded. Its speculative argument presumes

that the proposed amendments adversely impact the availability of affordable

housing in areas adjacent to C1 waters, thereby preventing state residents from

moving out of overburdened communities.          In its response to RTMUA's

comments on this issue, the DEP maintained that "planning affordable housing

developments in flood-prone riparian areas" would be contrary to environmental

justice policies. 52 N.J.R. at 746. RTMUA has not shown that any planned or

contemplated affordable housing will be affected.

      The Smart Growth Development Impact Statement

      The smart growth development impact statement must include "a

description of the types and an estimate of the number of housing units to which

the rulemaking will apply, a description of the estimated increase or decrease in

the availability of affordable housing that will be affected by the rulemaking"


                                                                           A-3545-19
                                      65
and "a description as to whether the rulemaking will affect, in any manner, new

construction within Planning Areas 1 or 2, or within designated centers, under

the State Development and Redevelopment Plan."          N.J.A.C. 1:30-5.1(c)(9).

However, this analysis need not be included where "the proposing agency finds

that the rulemaking would impose an insignificant impact on smart growth and

there is an extreme unlikelihood that the rule would evoke a change in the

housing production within Planning Areas 1 or 2, or within designated centers,

under the State Development and Redevelopment Plan."              N.J.A.C. 1:30-

5.1(c)(9)(i). "The agency's finding and an indication of the basis for its finding

shall be included in the analysis." Ibid.

      The Township and County contend that because the DEP did not find that

the proposed amendments "would impose an insignificant impact on smart

growth" or "an extreme unlikelihood that the rule would evoke a change in the

housing production within Planning Areas 1 or 2, or within designated centers,"

it was not exempt from the requirements of N.J.A.C. 1:30-5.1(c)(9), and failed

to address those requirements in its smart growth impact statement. They also

contend that the DEP did not provide any analysis or basis for its finding s.

Flemington and the Business amici advance similar arguments.




                                                                            A-3545-19
                                       66
      Echoing the determination in its housing affordability impact analysis, the

DEP determined that while "the proposed amendments may restrict the use of

land within the expanded riparian zone" in eleven designated centers, the

amendments "are not anticipated to have an overall impact on housing" and that

any impacts on development "will not be large enough to evoke a change in

housing production in Planning Areas 1 or 2 or within designated centers." 51

N.J.R. at 341. Table H listed the affected designated centers, municipalities,

and counties. 51 N.J.R. at 341-42.

      Although the DEP did not use the terms "insignificant impact" or "extreme

unlikelihood," its determination substantially complied with APA requirements

and exempted it from having to estimate the number of housing units affected.

In so ruling, we recognize that the DEP should have provided a more complete

factual basis for its determination. N.J.A.C. 1:30-5.1(c)(9)(i). Nonetheless, the

smart growth development impact statement "provided adequate notice to

municipalities and other interested parties" and gave them "an adequate

opportunity to submit comments on the issue" in keeping with the goal of impact

statements in substantial compliance with the APA. In re N.J.A.C. 5:96 & 5:97,

416 N.J. Super. at 507.




                                                                           A-3545-19
                                      67
      The Opportunity to Submit Comments and Consideration Thereof

      The APA requires agencies to "[a]fford all interested persons a reasonable

opportunity to submit data, views, comments, or arguments, orally or in writing"

and to "consider fully all written and oral submissions respecting the proposed

rule . . . ." N.J.S.A. 52:14B-4(a)(3). "If within 30 days of the publication of the

proposed rule sufficient public interest is demonstrated in an extension of time

for submissions, the agency shall provide an additional 30-day period for the

receipt of submissions by interested parties." Ibid.

      At the conclusion of the comment period, the agency must prepare,

publicly distribute, and make available on its website "a report listing all parties

offering written or oral submissions concerning the rule, summarizing the

content of the submissions and providing the agency's response to the data,

views, comments, and arguments contained in the submissions."             N.J.S.A.

52:14B-4(a)(4).

      The record reflects the DEP substantially complied with the APA

requirements pertaining to comments.         It afforded the public a reasonable

opportunity to comment, both orally and in writing, and fully considered all

comments. It held a public hearing at which fifty people attended and twenty -

four offered oral testimony. It received 1,753 written comments and extended


                                                                              A-3545-19
                                        68
the written comment period by thirty days to allow additional time for

submissions.   Its rule adoption contains a comprehensive summary of the

comments and the agency's response thereto, organized by topic. 52 N.J.R. at

712-48.

      RTMUA, the Township, the County, and Flemington contend that the

DEP failed to fully consider comments they and others submitted concerning:

(1) Kleinfelder's habitat assessment report, supporting data, and expert opinion

regarding the Three Bridges Segment's regulatory eligibility for C1 upgrade; (2)

the mapping inconsistencies; (3) the C1 upgrades' impacts on property values

and property taxes; and (4) the effect of the 300-foot riparian zones and

RTMUA's capacity restrictions on development and redevelopment. We address

each claim separately.

      1. The Kleinfelder Habitat Assessment Report

      The record shows the DEP considered and responded to Kleinfelder's

conflicting opinion, habitat assessment report, and supporting data when

addressing comments 49 through 53, but declined to change its position because

the data "was not submitted in accordance with an approved [QAPP]." 52 N.J.R.

at 719-20.




                                                                          A-3545-19
                                      69
      In response to multiple comments that asserted "[a]ll six habitat

assessments of the segment performed by a third-party found the segment to be

of 'suboptimal' habitat," the DEP explained:

            As indicated in the notice of proposal Summary at 51
            N.J.R. 318, the Department considers data generated by
            other entities, including . . . outside stakeholders, who
            have a [QAPP] approved by the Department, [EPA], or
            USGS. This data must be submitted pursuant to the
            data solicitation notice for the development of the
            Integrated Report.        The requirement that data
            considered be prepared by an entity that has a [QAPP]
            approved by the Department, [EPA], or USGS ensures
            that all data are generated following accepted collection
            and analysis procedures. The Department notes that the
            data provided by the commenters referenced in
            Comment 49 was not submitted in accordance with an
            approved [QAPP] and, therefore, does not qualify for
            consideration by the Department.

            [52 N.J.R. at 720.]

      On appeal, RTMUA does not dispute the fact that Kleinfelder lacked a

QAPP approved by the DEP, EPA, or USGS. Rather, it asserts that the DEP had

no basis to summarily reject Kleinfelder's comments and should have considered

the photographs submitted.

      Although the DEP stated in its response that Kleinfelder's report and data

did not "qualify for consideration," it did not summarily reject them as RTMUA

claims.   Ibid.   The DEP's comment response shows that it reviewed and


                                                                          A-3545-19
                                      70
considered them but ultimately determined that since the data was not collected

pursuant to a QAPP approved by the DEP, EPA, or USGS, Kleinfelder's

conflicting opinion and supporting data would not dissuade the agency fr om

upgrading the Three Bridges Segment to C1. Ibid.

      Given its technical expertise, it was reasonable for the DEP to rely upon

scientific data that is collected pursuant to a QAPP and to exclude data that was

not. See Mercer Cnty. Deer All. v. State Dep't of Env't Prot., 349 N.J. Super.

440, 449 (App. Div. 2002) ("It was clearly within the discretion of the [agency]

. . . to determine which of various theories and approaches to adopt.").

Moreover, "conflicting opinions generated by responsive comments r eceived

during adherence to the procedures mandated by the APA do not require [the

agency] to change [its] position." Animal Prot. League, 423 N.J. Super. at 573.

Thus, the DEP's treatment of Kleinfelder's comments, habitat assessment report,

supporting data, and opinion in its response to comments "appears to have been

reasonable and is entitled to deference" under the circumstances. Id. at 565.

      2. Mapping Inconsistencies

      The DEP considered and responded to comments regarding the mapping

inconsistencies in substantial compliance with APA requirements when




                                                                           A-3545-19
                                      71
addressing comments 21 through 32 and 121 through 127. 52 N.J.R. at 716-17,

731-32.

      RTMUA, the County, NJBIA, and NJBA asserted in their comments that

the proposal failed to identify the HUC 14 areas, tributaries, and NJPDES

facilities adjacent to the Three Bridges Segment that would be impacted by the

C1 upgrade with proper mapping, claiming that the maps were inconsistent with

the proposal's narrative descriptions. The County also cited discrepancies in the

DEP's narrative proposal, PDF maps, and GIS file, which it claimed caused

confusion and forced it to hire professional consultants and enlist its GIS staff

to develop its own maps to fully understand the impact of the C1 upgrades .

      The rule adoption states that based upon its receipt of numerous comments

indicating that the affected upstream tributaries were not shown on the PDF

maps made available prior to publication of the notice of proposal, the DEP

"provided GIS layers for the proposed C1 waterbodies and pdf maps of affected

upstream tributaries." 52 N.J.R. at 717, 732. The DEP reasoned that, while

helpful, maps and GIS data "are not necessary to locate the waterbodies affected

by the proposed amendments" because the proposal notice contained "narrative

descriptions of each segment proposed for C1 upgrade" which included "both




                                                                           A-3545-19
                                      72
the upstream and downstream boundaries of each segment" and the narrative

descriptions "govern." Ibid.

      On appeal, the Township and County argue that a layman "would not be

able to discern whether their property was located along a C1 waterway (or its

tributaries) based on the narrative descriptions." The DEP took the position, and

still maintains, that any mapping inconsistencies were immaterial given the

primacy of the narrative descriptions. Although appellants and the business

amici may disagree with the DEP's position on this issue, their disagreement

does not give rise to an APA violation.

      The record reflects that the DEP fully considered and adequately

responded to comments about the mapping discrepancies. As part of its robust

response, the DEP posted the more detailed, color-coded May 2019 maps that

depicted the HUC 14 watershed boundary lines, affected tributaries, municipal

and county boundaries, roads, and certain landmarks. 52 N.J.R. at 732. The

DEP also significantly reduced the area subject to a C1 upgrade by

approximately 149 river miles. 52 N.J.R. at 711, 748.

      That said, a better initial approach may have been to provide USGS

topographic maps, with added shading illustrating the location and extent of the

riparian zones imposed by the proposed C1 designation. Doing so would have


                                                                           A-3545-19
                                      73
provided a clearer picture of the locations affected in relation to tributaries,

buildings, and roads, which are all depicted on USGS topographic maps.9

      3. Impact on Property Values and Property Taxes

      During the comment period, the Township voiced concerns about the C1

upgrade "trigger[ing] numerous tax appeals . . . and lower ratables" which "will

place [it] in a precarious fiscal position and put additional burdens on the

Township's taxpayers."     It indicated that out of the approximately 9,600

properties in the Township, 1,970 of them will be affected by the 300-foot

riparian zone buffer.10 Similarly, the County asserted that the DEP failed to

address the municipality-specific effects that the C1 upgrades would have on the

Township, Flemington, the Town of High Bridge, the Town of Clinton, and the

Township of Clinton. We are unpersuaded by these contentions.

      The record demonstrates that the DEP considered and responded to

comments concerning the impact of the C1 upgrades on property values and real



9
  We are unpersuaded by DEP's claim during oral argument that it was unable
to do so because streams enlarge and change course due to storms. The
suggested enhanced mapping could simply indicate that the riparian zones
shown were as of a stated date and subject to later change due to natural forces.
10
   The fact that the Township was able to identify the properties affected by the
proposed C1 designation undermines its position that the DEP's mapping
provided inadequate notice to affected property owners.
                                                                           A-3545-19
                                      74
estate taxes. 52 N.J.R. at 732-33, 735-36. In short, the DEP replied that it "does

not anticipate that the C1 upgrades will significantly impact property values or

tax assessments."    52 N.J.R. at 736.      Regarding the municipality-specific

concerns expressed by the commenters, the DEP replied that "in addition to

property owner preferences" about future development of their property, "the

extent of any impacts to individual properties is influenced by numerous site -

specific factors, making such specific analysis not possible" as it would require

speculation. 52 N.J.R. at 733.

      The DEP cited a 2006 Connecticut Office of Legislative Research report

titled "Impact of Open Space on Property Values" in support of its position that

"[t]he vast majority of studies examining the relationship between property

values and proximity to greenery, wildlife, outdoor recreation, and other

amenities of undeveloped natural lands show that, where any impacts exist, they

tend to be positive." 52 N.J.R. at 736. Consistent with that report, the DEP

reasoned that while "the extent of any impacts to individual properties is

influenced by numerous site-specific factors," the "maintenance of the[]

protected riparian zones could foreseeably improve the values of nearby

properties, thus counteracting negative influences on property value." 52 N.J.R.

at 733, 736.


                                                                            A-3545-19
                                       75
      The Township and County contend that the report cited by the DEP and

contained in the record is irrelevant because it "essentially concluded that

property values may increase if they are located near public parks." While the

report is basically a short synopsis of other published studies, it bears some

relevance to the issues raised here. It not only discusses the economic impact

of public parks on property values as the Township and County contend, but

also the more general positive economic impact of protecting rivers, trails,

greenway corridors and "open space" on property values.

      We find that the DEP adequately considered and responded to the

comments pertaining to the proposal's expected impact on property values and

property taxes in substantial compliance with the APA.

      4. Effect of Riparian Zones and RTMUA's Capacity Restrictions
      on Development and Redevelopment

      The DEP considered and responded to comments, in substantial

compliance with APA requirements, pertaining to the effect of the 300-foot

riparian zones and RTMUA's capacity restrictions on planned development and

redevelopment.    It addressed these issues at length under the headings

"Economic Impacts of the Notice of Proposal," 52 N.J.R. at 732-36, "New Jersey

Pollutant Discharge Elimination System (NJPDES)-Related Impacts," 52 N.J.R.

at 737-38, "NJPDES Impact Assessment," 52 N.J.R. at 739-40, "Impacts to

                                                                        A-3545-19
                                     76
Sewer Service Areas," 52 N.J.R. at 741, "Clarifications Regarding the 300-foot

Riparian Zone," 52 N.J.R. at 743-44, and "State Planning Act; State

Development and Redevelopment Plan (SDRP)," 52 N.J.R. at 746-47.

      Flemington contends on appeal that the DEP failed to address its

comments regarding how the capacity restrictions imposed on RTMUA's main

facility will affect development and redevelopment projects in the Borough .

      Flemington, "a designated Opportunity Zone [11] . . . specifically

recognized as an area where long-term investment and growth should be

encouraged," commented that it sought to achieve "long term fiscal

sustainability through the revitalization of its downtown and surrounding areas"

but that the restrictions to be imposed upon RTMUA would constrain

development and redevelopment. It also cited its goals to make infrastructure

improvements aimed at reducing flooding but noted that the improvements will

not be "fiscally sustainable" without "development and redevelopment within

the Borough."

      In response, the DEP acknowledged that Flemington was both an

Opportunity Zone and a Designated Center under the SDRP, but determined that



11
   The "Opportunity Zones program" is designed to encourage long-term capital
investments in low-income rural and urban communities. 52 N.J.R. at 735.
                                                                          A-3545-19
                                      77
the Borough was "unlikely to be affected" by the C1 upgrades because the

boundary change to the Three Bridges Segment meant that it would not be

subject to the 300-foot riparian zone. 52 N.J.R. at 734, 747. The DEP also

found that the C1 upgrades "are consistent with and support the SDRP." 52

N.J.R. at 747.

      On the RTMUA capacity issue, the DEP explained that is not impossible

for Flemington or other municipalities to obtain new sewer service for

development or redevelopment projects from RTMUA, even with the C1

upgrade's "no measurable change" requirement. 52 N.J.R. at 738-41. For one

thing, water "treatment and dilution may allow for some measure of additional

loading" by RTMUA's main plant with "no measurable change in water quality"

due to the "reserve capacity" already allocated into the Total Maximum Daily

Load (TMDL). 52 N.J.R. at 738. The reserve capacity is included "due to the

potential for additional development in the watershed." Ibid.

      In addition, "RTMUA may also increase discharged flow, as long as the

allocated total phosphorous loads stay within the waste load allocations assigned

by the TMDL, however the RTMUA must assess the impact of other substances

to downstream C1 segments." Ibid. In other words, because there are C1 waters

located downstream of RTMUA's outfall, it can obtain a permit "for a new or


                                                                           A-3545-19
                                      78
expanded wastewater discharge" so long as existing water quality is maintained.

52 N.J.R. at 738-39, 741.

      RTMUA maintains, without providing an estimate of the anticipated costs,

that compliance with the antidegradation provisions for increased flow is

essentially "cost prohibitive" such that it "will be unable to increase its capacity"

for Flemington and other customers. 52 N.J.R. 738. "A successful challenge to

the regulations implementing the agency's chosen course will require more than

just a showing 'that compliance with the regulations may be expensive.'" In re

N.J.A.C. 7:27-27.1, 392 N.J. Super. 117, 136 (App. Div. 2007) (quoting In re

N.J.A.C. 7:27-16, 244 N.J. Super. 334, 344-45 (App. Div. 1990)).

      In sum, the record reflects that the DEP substantially complied with the

APA by considering and responding to all comments. The parties' disagreement

with the DEP's response to issues they raised during the public comment period

fails to rebut the presumption that the agency substantially complied with the

APA. See N.J.S.A. 52:14B-5(d) ("The filing of a certified copy of any rule shall

be deemed to establish the rebuttable presumption[] that . . . all requirements of

[the APA] and of interagency rules of the director relative to such rule have been

complied with . . . ."). We find that the DEP substantially complied with the




                                                                               A-3545-19
                                        79
APA's procedural requirements pertaining to notice, impact statements, and

comments when adopting the amendments to N.J.A.C. 7:9B.

      The C-1 Antidegradation Classification

      RTMUA contends that the upgraded C1 designation for the Three Bridges

Segment was arbitrary, capricious, and unreasonable because it was not

supported by credible data, and contradicts the DEP's identification of the entire

subwatershed as "impaired" in a subsequently adopted water quality assessment

report that is not part of the record.      The Business amici curiae support

RTMUA's contentions.

      The DEP contends the C1 classification was supported by reliable data

and analysis. The Environmental amici curiae express support for the DEP's

reliance upon habitat assessment data collected by, among others, volunteer

"citizen scientists" trained and supervised by RHA. They also generally support

the upgraded C1 designation and the environmental protections it provides to

downstream communities' water quality.

      A. The Habitat Assessment Data

      Relying upon the opinion of its expert, RTMUA claims that the DEP's

determination that the segment at issue supports an optimal habitat is not




                                                                            A-3545-19
                                       80
supported by "credible data" and criticizes the DEP's reliance upon data

collected by RHA's "scientifically untrained volunteers." We disagree.

      "While there may be disagreements as to available data and its

interpretation, . . . [reviewing courts] defer to agency findings that are based on

sufficient evidence in the record." Animal Prot. League, 423 N.J. Super. at 554.

Agency rules are "not improper merely because there was disagreement among

the experts as to the means, methods and conclusions of the applicable science."

Id. at 562. "[T]he critical inquiry [is] whether the [agency's] decision was based

on scientific knowledge and investigation." Ibid.

      As noted, Kleinfelder opined that because monitoring station SB07 was

rated "suboptimal" from 2012 through 2015 and only rated "optimal" in 2016

and 2017, "the segment should be considered suboptimal"; and that because

monitoring station SB08 was located downstream of the segment's endpoint, its

"optimal" rating was irrelevant.        In response, the DEP asserts that it

appropriately relied upon "the most recent data points available" from SB07. As

for SB08, the DEP acknowledges that it is located downstream from the segment

at issue but explains that "[b]ecause water and sediment travel downstream,"

SB08's rating "simply confirms SB07's rating."




                                                                             A-3545-19
                                       81
      The optimal ratings at SB07 from 2016 and 2017, obtained via scienti fic

assessment and investigation, support the DEP's determination that the segment

at issue supports an optimal habitat. 51 N.J.R. at 325, 331. RTMUA has not

cited anything in the record or regulations that requires the DEP to collect data

from more than one monitoring station within the stream segment to support an

optimal habitat rating. Similarly, RTMUA has not cited anything that prohibits

the DEP from considering data collected from a downstream monitoring station

for the purpose of confirming an upstream monitoring station's rating. We find

no such prohibitions.

      The DEP's amended Statement of Items Comprising the Record contains

website links to a plethora of scientific reports and supporting data, most of

which were not submitted in hard copy in any of the parties' appendices. One

such report states generally that "[d]ata from one or more monitoring stations

located within a given assessment unit are used to evaluate water quality within

that assessment unit's boundaries." N.J. DEP'T OF ENV'T PROT., D IV. OF WATER

MONITORING & STANDARDS , BUREAU        OF   E NV'T ANALYSIS, RESTORATION     AND

STANDARDS, 2016 NEW JERSEY INTEGRATED WATER Q UALITY ASSESSMENT




                                                                           A-3545-19
                                      82
METHODS D OCUMENT 23-24 (2017).12 This suggests that reliance upon data

from a single monitoring station is sufficient under the DEP's protocols.

      In any event, the selection of monitoring stations is well within the DEP's

technical expertise and is entitled to deference. See Mercer Cnty. Deer All., 349

N.J. Super. at 449 ("It was clearly within the discretion of the [agency] . . . to

determine which of various theories and approaches to adopt."). Plus, the DEP

asserts that monitoring stations are selected "in accordance with NJDEP's

Integrated Report data solicitation notice" and that "the formation of [the]

Integrated Report includes a public comment period." In other words, RTMUA

and others had an opportunity to submit comments on any issues pertaining to

the monitoring stations in connection with the finalization of the Integrated

Report had they desired to do so.

      Furthermore, the fact that Kleinfelder's own data collection and analysis,

which was not done pursuant to a QAPP approved by the DEP, EPA, or USGS,

yielded a suboptimal rating for the segment at issue does not detract from the

credibility of the DEP's supporting data.         As we have noted, "simple

disagreement, even if based on contradictory expert opinions, is insufficient to


12
  Bureau of Env't Analysis, Restoration & Standards, N.J. Dep't of Env't Prot.,
2016 New Jersey Integrated Water Quality Assessment Methods 23-24 (2017).


                                                                            A-3545-19
                                       83
overcome the presumption of reasonableness ascribed to [the agency's]

findings." Animal Prot. League, 423 N.J. Super. at 562.

       Finally, RTMUA's objection to the DEP having considered data samples

collected by "untrained" RHA volunteers is unfounded. The record reflects that

"RHA staff train volunteers annually on macroinvertebrate collection and visual

habitat assessment to determine a watershed's health." 52 N.J.R. at 720. The

record supports the conclusion that the benthic macroinvertebrate samples and

habitat data they gather is collected in accordance with a QAPP approved by the

DEP and EPA's "Citizen Science Coordinator to assure high quality data." 51

N.J.R. at 316; 52 N.J.R. at 720. For these reasons, the DEP was "confident in

using the RHA data to upgrade waterbodies to C1 designation." 52 N.J.R. at

720.

       It is well within the DEP's discretion to determine what scientific data it

will rely upon to support its decision-making. See Mercer Cnty. Deer All., 349

N.J. Super. at 449. Additionally, given the fact that the DEP only collects its

own data samples once every five years per region on a rotating schedule, its

reliance on the data collected annually by RHA enables it to consider the most

recent publicly available data when determining whether waterbody segments




                                                                            A-3545-19
                                       84
are eligible for upgrade to C1 status. This is a reasonable approach that is

entitled to the court's deference. Animal Prot. League, 423 N.J. Super. at 565.

      Contrary to RTMUA's claims, the EPA does not require data collection to

be conducted by biologists. Indeed, the EPA RBP cited by Kleinfelder contains

citations to a published EPA document titled "Volunteer Stream Monitoring: A

Methods Manual," described as "guidance for citizen monitoring groups to use

biological and habitat assessment methods for monitoring streams.            These

methods are based in part on the RBPs." 13 This plainly suggests the EPA

contemplates the use of trained volunteers involved in organizations such as

RHA to collect data samples for habitat assessments.

      Of note, the Environmental amici, including RHA, refute RTMUA's

contention that the use of trained volunteers, rather than biologists to obtain data

used in habitat quality assessment, results in unreliable data. Community Water

Monitoring (CWM) is a recognized method of acquiring needed water quality

data utilized by the DEP.14 Among other things, Environmental amici describe


13
    Office of Water, U.S. Env't Prot. Agency, EPA 841-B-99-002, Rapid
Bioassessment Protocols for Use in Wadeable Streams and Rivers: Periphyton,
Benthic Macroinvertebrates, and Fish 2-4 (2d ed. July 1999).
14
  According to the DEP, CWM is "the collection of scientific water quality data
by concerned citizens working in partnership with professional scientists and


                                                                              A-3545-19
                                        85
how RHA trains its volunteers to ensure the collection of reliable data pursuant

to the approved QAPP, explain that RHA has biologists and other scientists on

staff who oversee the stream monitoring program, and note that the data samples

are not analyzed or scored by volunteers but by biologists at Normandeau

Associates, an independent laboratory located in Pennsylvania.




government decision-makers. This valuable data helps determine the ecological
condition of local waterbodies as well as identify the causes and sources of water
quality     impairment."        Community       Water     Monitoring, NJDEP,
https://www.state.nj.us/dep/wms/bears/comm water monitoring.htm (May 11,
2020). "Community water monitoring includes both 'citizen science' and
'volunteer monitoring' activities." Ibid. CWM is used to collect data regarding
the physical conditions, chemical characteristics, and biological conditions of
local waterbodies. Ibid. As explained by the DEP, "[h]igh quality data collected
by citizen scientists and volunteer monitors can help supplement data collected
by environmental professionals and can assist scientists, policy makers, and
resource managers make more informed decisions that protect New Jersey's
waterways." Ibid. To that end, "[d]ata that has met specific quality requirements
in accordance with a [QAPP] . . . can be used by the [DEP] to assess water
quality . . . ." Ibid. The use of data collected by citizen scientists in scientific
studies is not novel. Peer-reviewed scientific studies routinely rely on data
collected by citizen scientists. See e.g., George Wyeth et al., The Impact of
Citizen Environmental Science in the United States, 49 Env't L. Rev. 10237
(2019); Kristine F. Stepenuck & Linda T. Green, Individual- and Community-
Level Impacts of Volunteer Environmental Monitoring: A Synthesis of Peer-
Reviewed Literature, 20 Ecology and Soc'y, no. 3, Sept. 2015, art. 19. As noted
by Environmental amici, New Jersey is not alone in relying on citizen scientist
collected visual habitat assessment data to inform its regulatory water quality
assessments. This is hardly surprising as the EPA authorizes the use of external
data by allowing state agencies to "assemble and evaluate all existing and readily
available water quality-related data and information." EPA Water Quality
Planning and Management, 40 C.F.R. § 130.7(b)(5).
                                                                              A-3545-19
                                        86
      In sum, the voluminous record demonstrates that the DEP's C1 designation

of the segment at issue was based upon substantial credible evidence, procured

through scientific knowledge and investigation, and was therefore reasonable.

      B. The Alleged "Impaired" Classification of the Entire Subwatershed

      RTMUA contends that because the subwatershed in which the Three

Bridges Segment is located appeared on the DEP's 2016 303(d) List of Impaired

Waters, the segment did not qualify for C1 designation.

      Only the DEP's draft version of the 2016 Integrated Report (which

includes the 2016 303(d) List) appears on the amended Statement of Items

Comprising the Record.        However, we may take judicial notice of

"determinations of all governmental subdivisions and agencies thereof."

N.J.R.E. 201(a).   The 303(d) List is referenced generally in the notice of

proposal. 51 N.J.R. at 317. We take judicial notice of the final version of the

2016 303(d) List. N.J.R.E. 202(b).

      On September 16, 2019, the DEP published a Public Notice in the New

Jersey Register requesting comments on the draft 2016 303(d) List, after the

comment period in this instant matter had already concluded. 51 N.J.R. 1477(a)

(Sept. 16, 2019). Following a month-long comment period, the DEP revised the

draft and submitted the final List to the EPA for approval on January 2, 2020,


                                                                         A-3545-19
                                     87
two months before its adoption of the SWQS amendments on March 4, 2020.

52 N.J.R. 1971(a) (Oct. 19, 2020). The EPA approved the final 2016 303(d)

List on January 23, 2020. Ibid. The 2016 303(d) List, along with the entire

2016 Integrated Report, is available on the DEP's website. Ibid.

      On October 19, 2020, after the rulemaking in this matter had concluded,

the DEP published a Public Notice of "Adoption of New Jersey's 2016 303(d)

List of Water Quality Limited Waters." Ibid. The notice explained that the DEP

is required to develop, as part of the biennial Integrated Report, the 303(d) List

which includes "waters that currently do not meet, or are not expected to meet,

applicable water quality standards after the implementation of technology-based

controls." Ibid.

      The DEP does not dispute that the subwatershed in which the Three

Bridges Segment is located appears on the 2016 303(d) List. However, it

contends that the 303(d) List "has no bearing here" because it was published

after the rulemaking process at issue concluded. It also asserts that the List

relied on older data (generated between January 2010 and July 2015) rather than

the newer data relied on to support the SWQS amendments. Furthermore, the

DEP argues that even though the subwatershed appears on the 303(d) List, that




                                                                            A-3545-19
                                       88
fact alone does not preclude the segment at issue from satisfying the regulatory

criteria for a C1 upgrade.

        Under the regulations, C1 waters are protected from any measurable

change to existing water quality when deemed to have exceptional ecological

significance, exceptional recreational significance, exceptional water quality

significance, or exceptional fisheries resources. N.J.A.C. 7:9B-1.4. Here, the

DEP sought to upgrade the Three Bridges Segment "based upon [its] exceptional

ecological significance as [it supports] an exceptional aquatic community."15 51

N.J.R. at 324-25.      We have noted the criteria for a nonimpaired benthic

macroinvertebrate community to establish that a waterbody supports an

exceptional aquatic community under N.J.A.C. 7:9B-1.4. See supra at 22-25

(discussing nonimpaired benthic macroinvertebrate community and optimal

instream habitat).

        "A 'regulation should be construed in accordance with the plain meaning

of its language and in a matter that makes sense when read in the context of the

entire regulation.'" J.H. v. R&M Tagliareni, LLC, 239 N.J. 198, 214 (2019)

(quoting Medford Convalescent & Nursing Ctr. v. Div. of Med. Assistance &

Health Servs., 218 N.J. Super. 1, 5 (App. Div. 1985)). A reviewing court


15
     See N.J.A.C. 7:9B-1.4 (defining "exceptional ecological significance").
                                                                           A-3545-19
                                       89
"cannot rearrange the wording of the regulation, if it is otherwise unambiguous,

or engage in conjecture that will subvert its plain meaning. In short, [the court]

must construe the regulation as written." U.S. Bank, N.A. v. Hough, 210 N.J.

187, 199 (2012) (internal citation omitted).

      As explained in the proposal, the DEP cited the segment's optimal

instream habitat and low percentage of impervious surface as the two required

supporting factors. 51 N.J.R. at 325. It did not rely upon water quality data,

nor was it required to by the plain language of N.J.A.C. 7:9B-1.4. Indeed, the

DEP explained in the proposal:

                   Under the exceptional aquatic community part of
            the "exceptional ecological significance" definition, if
            water quality data indicates an exceedance for
            dissolved oxygen, temperature, total phosphorous, or
            total suspended solids, the ecological value is not
            considered exceptional and cannot be used as part of
            the justification for Category One antidegradation
            designation based on exceptional ecological
            significance . . . .

            [51 N.J.R. at 317.]

      Under the plain language of the regulatory scheme set forth in N.J.A.C.

7:9B-1.4, supporting water quality data is not needed to support a C1 upgrade

based upon exceptional ecological significance as demonstrated by an

exceptional aquatic community so long as the waterbody supports at least two


                                                                            A-3545-19
                                       90
of the following factors: an optimal habitat, an excellent fish community, or a

low percentage of impervious surface.         The record demonstrates that the

segment in question meets that standard.

      While the standard may seem to the untrained eye to be internally

inconsistent, "a reviewing court 'will not substitute its judgment for the expertise

of the agency.'" J.H., 239 N.J. at 214 (quoting Dougherty v. Dep't of Hum.

Servs., 91 N.J. 1, 6 (1982)).     RTMUA has not established that the DEP's

interpretation of N.J.A.C. 7:9B-1.4 is "plainly unreasonable."            Commc'n

Workers of Am., AFL-CIO v. N.J. Civ. Serv. Comm'n, 234 N.J. 483, 515 (2018)

(discussing the "substantial deference" owed to a government agency's

interpretation of its regulations). On the contrary, the DEP's interpretation of

N.J.A.C. 7:9B-1.4 is supported by the plain language of the regulation.

      In sum, we find that the DEP's C1 antidegradation designation for the

Three Bridges Segment is supported by substantial credible evidence in the

record and consonant with applicable statutes and regulations. We further find

that the adoption of the SWQS amendments complied with APA requirements.

The due process rights of property owners impacted by the amendments were

not violated. Accordingly, we reject appellants' claims that the amendments are

arbitrary, capricious, or unreasonable.


                                                                              A-3545-19
                                        91
Affirmed.




                 A-3545-19
            92